Exhibit 10.1


EXECUTION VERSION
CONFIDENTIAL






OPTION AGREEMENT
This Option Agreement (including all Schedules, exhibits and annexes attached
hereto or referenced herein, which in each case are made a part hereof, this
“Agreement”) is entered into and effective as of January 6, 2020 (the “Effective
Date”) by and between Pabst Brewing Company, LLC, a Delaware limited liability
company (“Pabst”), MillerCoors LLC, a Delaware limited liability company
(“MillerCoors”) and MillerCoors USA LLC, a Delaware limited liability company
(“Optionor”). Each of Pabst, MillerCoors and Optionor may be referred to herein
collectively as the “Parties” and separately as a “Party.”
RECITALS
WHEREAS, MillerCoors and Pabst entered into a Settlement Agreement dated as of
the date hereof (the “Settlement Agreement”);
WHEREAS, Optionor owns the fee simple interest in and to the parcels of real
property as legally described in Exhibit A attached hereto and incorporated
herein by reference (the “Land”), together with all buildings and improvements
located thereon (the “Improvements”), which Improvements include the brewery at
81 East First Street and 15801 First Street in Irwindale, California (the
“Brewery”);
WHEREAS, in accordance with the terms provided for herein, Optionor and
MillerCoors hereby agree to grant to Pabst an option to acquire the Purchased
Assets (as hereinafter defined), which includes the Brewery and certain
additional assets, and Pabst hereby agrees to accept the option to acquire the
Purchased Assets, upon the terms and provisions set forth more fully below; and
WHEREAS, capitalized terms have the meanings ascribed to them in this Agreement,
including in Annex A hereto.
NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereto
agree as follows:
1.OPTION GRANT; TERM; EXERCISE NOTICE; CLOSING.
1.1    Option Grant. Optionor and MillerCoors hereby grant Pabst an option (the
“Option”) to purchase, subject to and in accordance with the terms of this
Agreement (including, without limitation, the conditions precedent contained in
Section 7.2 below), all of the Optionor’s right, title and interest in and to
the Purchased Assets. The purchase price for the Purchased Assets shall be One
Hundred Fifty Million and No/100 US Dollars ($150,000,000.00) (the “Purchase
Price”), subject to adjustment in accordance with Article 9. No later than sixty
(60) days following the Exercise Date (as defined below), Optionor shall deliver
to Pabst a valuation study by a third-party appraiser allocating the Purchase
Price among the Purchased Assets (the “Allocation Appraisal”). Optioner shall
choose the third party appraiser (i) with the prior written consent of Pabst
(not to be unreasonably withheld) for any nationally recognized appraiser of
breweries or (ii) in its sole discretion for any “Big Four” accounting firm. 
Pabst shall have fifteen (15) days thereafter




SC1:4886116.33

--------------------------------------------------------------------------------




to review and raise any objections with respect to the Allocation Appraisal.  If
Pabst does not timely raise any objections, Pabst will be deemed to have
approved the Allocation Appraisal as delivered by Optionor for purposes of: (i)
the filing of all tax returns and any other forms relating to state and federal
income taxes, transfer taxes, excise taxes, sales taxes and/or similar taxes in
the event of a Closing (such returns and forms, the “Tax Returns”) and (ii)
valuing the Land other than the Pits for purposes of Section 1.10(a).  If Pabst
raises any such objections, Pabst and Optionor shall, for the thirty (30) days
thereafter, exercise good faith efforts to resolve those objections, and, if
Pabst and Optionor cannot resolve any disagreements relating to the Allocation
Appraisal within such thirty (30)-day period, Pabst and Optionor shall submit
the matter for resolution to the Independent Accountants as provided in Section
12.5 below, who shall in such case make the final determination with respect to
the Allocation Appraisal. Each of the Parties shall file all Tax Returns and
other forms with all applicable tax authorities on a basis consistent with the
Allocation Appraisal.
1.2    Purchased Assets.
(a)The Purchased Assets shall include the Land, the Improvements (including,
without limitation, the Brewery) and all rights, privileges and easements
appurtenant to Optionor’s interest in the Land and the Improvements, including
(without limitation) all of Optionor’s right, title and interest, if any, in and
to all mineral and water rights and all easements, covenants and other rights of
way or other appurtenances used in connection with the beneficial use and
enjoyment of the Land and the Improvements, including (without limitation) any
easements for parking, accesses or utilities (the Land, the Improvements and all
such easements, rights and appurtenances, collectively, the “Real Property”),
together with the following assets (hereinafter referred to collectively with
the Real Property as the “Purchased Assets”):
(i)
Brewery Assets. All of the owned machinery, equipment (including, for the
avoidance of doubt, the keg line and all equipment (including the CIP system)
related thereto), furniture, fixtures, trade fixtures, maintenance, repair and
operations inventory (“MRO Inventory”; MRO Inventory, for the avoidance of
doubt, shall not be considered inventory for purposes of Section 1.2(c)(v)),
improvements, office equipment, office supplies, and other tangible personal
property, which are used primarily in the operation of the Brewery (including
without limitation the manufacturing, packaging, bottling, canning, and
distribution processes) and are located on or at the Real Property
(collectively, with the computer equipment described in (iii) below, and
excluding, for the avoidance of doubt, the Excluded Assets, the “Brewery
Assets”), provided that Brewery Assets shall not include any property that is
leased by an Optionor Party from a third party, it being understood that the
scope of leased Purchased Assets is provided for below in Section 1.2(a)(ii).

(ii)
Leased Assets and Equipment Leases. All rights and interest in and to all
equipment leases and other leases for Leased Assets located on or at the Real
Property and used primarily at the Real Property, (the



2


SC1:4886116.33

--------------------------------------------------------------------------------




“Equipment Leases”), to the extent assignable and save and except the Cancelled
Contracts; provided that any equipment leases and/or master equipment leases
which include any equipment located outside of the Real Property (the “Master
Leases”) shall not be transferred.
(iii)
Computer Equipment. (1) All (x) computer equipment located on or at the Real
Property and used in Brewery operations specifically designated as “Brewery” and
containing a “Y” in Column H, in Schedule 1.2(a)(iii) attached hereto
(collectively, “Brewery Computer Equipment”) that is owned by Optionor or
MillerCoors and (y) all rights and interest in and to all leases and licenses
(if any) for Brewery Computer Equipment, to the extent assignable and save and
except the Cancelled Contracts, and (2) all software (i) applications contained
in the Brewery Computer Equipment or (ii) designated as “Brewery” and containing
a “Y” in Column G in Schedule 1.2(a)(iii) attached hereto (collectively
“Transferred Software”), save and except the Cancelled Contracts, provided that
the Transferred Software shall only include software subject to the ability to
transfer such software to Pabst, and subject to consents of third parties as
necessary. For the avoidance of doubt, Transferred Software does not include
proprietary data that includes MillerCoors' competitively sensitive information
as determined by MillerCoors, including without limitation, specifications,
recipes and formulas that are not used to produce Pabst beer.

(iv)
Union Contracts.  All right, title and interest in and to any agreements with
any union, including collective bargaining agreements, side letters and
memoranda of understanding covering employees located at the Brewery as written
on the Effective Date with any amendments as required by law or as mandated by
amendments to or otherwise required by a Union Employee Benefit Plan (the “Union
Contracts”), as such contracts may be amended at or prior to Closing by Pabst
(subject to the terms of Section 1.7(d) and paragraph (c) of Schedule 1.4).

(v)
Service Contracts. All right, title and interest in and to all service contracts
and maintenance contracts pertaining primarily to the Purchased Assets (the
“Service Contracts”), to the extent assignable, and all warranties, guarantees,
and other agreements pertaining solely to the Purchased Assets, to the extent
assignable, in all cases save and except the Cancelled Contracts.

(vi)
Licenses and Permits. All licenses, permits, approvals, qualifications,
registrations and governmental authorizations (the “Permits”)



3


SC1:4886116.33

--------------------------------------------------------------------------------




related primarily to the Purchased Assets, but (subject to Sections 4.2 and
7.1(e)) only to the extent assignable or transferable, and, further, not
including any licenses and/or permits issued by the Alcohol and Tobacco Tax and
Trade Bureau or any state alcoholic beverage commission (the “TTB Licenses”).
(vii)
Records. All engineering data, designs, drawings, surveys, maintenance records,
equipment manuals and equipment records to the extent related solely to the
Purchased Assets (“Records”), but subject to Section 4.4, not including
formulas, competitively sensitive information, accounting records, recipes,
and/or trade secrets of Optionor, MillerCoors and/or their Affiliates or any
employment information of any employee or former employee of MillerCoors or any
of its Affiliates. Notwithstanding the foregoing, Purchased Assets shall include
the relevant employment information and records of current employees of
Optionor, MillerCoors and/or their Affiliates who consent in writing to the
transfer of such information/records.

(viii)
Non-union Benefit Plans. The Kaiser Permanente Traditional HMO Plan (the “Kaiser
Plan”), to the extent such plan is assignable.

(ix)
Union Employee Benefit Plans. All rights to the Multiemployer Plans provided
under any of the collective bargaining agreements with the unions at the
Brewery, as amended pursuant to Section 1.2(a)(iv) (each, a “Union Employee
Benefit Plan”).

(x)
Leases. Subject to Section 1.8, all space leases, subleases, licenses and other
occupancy agreements, together with any and all amendments, modifications or
supplements thereto and guaranties related thereto, relating to the Purchased
Assets or any portion thereof and pursuant to which Optionor or any Optionor
Party is lessor or sublessor and the counterparty thereunder is not an Optionor
Party (the “Leases”).

(xi)
Keg and Pallets. Any 1/2 barrel kegs and pallets associated with such kegs
located at the Real Property.

(xii)
Greenhouse Credits. All greenhouse gas emission credits, carbon credits or
similar environmental tax credits related to the Brewery and allocated to the
Brewery for periods from and after Closing.

Notwithstanding anything to the contrary in this Section 1.2(a), the Purchased
Assets shall not include any assets located as of the Effective Date at any
brewery other than the Brewery.
(b)    The Purchased Assets may be subject to the Permitted Liens. As used
herein, the term “Permitted Liens” shall mean (i) statutory liens for current
taxes, assessments, fees and


4


SC1:4886116.33

--------------------------------------------------------------------------------




other charges by Governmental Entities that are not due and payable as of the
Closing Date, (ii) zoning restrictions, building codes and other land use laws
regulating the use or occupancy of the Brewery or activities conducted thereon,
(iii) easements, rights of way, imperfections in title, covenants, conditions,
encroachments, restrictions, and similar encumbrances against real property, in
each case of record as of the Exercise Date and which do not, individually or in
the aggregate, hinder the use or operation of the Purchased Assets, (v) any
survey matters which would be revealed, as of the Exercise Date, by an accurate
ALTA/ACSM survey of the Brewery; and (vi) those statutory and contractual liens
granted by Optionor to any lessor or licensor under any leases or licenses
assumed by Pabst under Section 1.2 (provided that any such statutory or
contractual liens granted in violation of Article 4 shall not be considered
Permitted Liens). For purposes of clarity, Permitted Liens shall mean all
matters disclosed in the title commitment and surveys obtained by Pabst prior to
the Exercise Date, other than the Mandatory Cure Items, as hereinafter defined.
Notwithstanding the foregoing, Optionor shall be required prior to the Closing
to cure and cause the removal from title to the Real Property of all monetary
liens related to the Real Property or any portion of the Purchased Assets,
including without limitation all mortgage liens, mechanic’s liens and judgment
liens suffered or incurred (or arising from actions or omissions) by Optionor or
its Affiliate (“Mandatory Cure Items”), and, notwithstanding anything to the
contrary herein, Mandatory Cure Items shall not constitute Permitted Liens.
(c)    Notwithstanding the foregoing, the following assets of Optionor (the
“Excluded Assets”) shall not be transferred to Pabst even though they may relate
primarily to a Purchased Asset:
(i)
Cash. All cash, cash equivalents, bank accounts and securities.

(ii)
All prepaid expenses. Subject to the provisions of Article 9, all (A) prepaid
expenses and advance payments in respect of periods following the Closing Date,
and (B) security deposits.

(iii)
Accounts Receivable. All accounts receivables, notes receivables, affiliate
receivables, and similar rights of Optionor.

(iv)
TTB Licenses. The TTB Licenses.

(v)
Inventory. All inventory (but not MRO Inventory), finished goods and work in
progress, other than the specific kegs and related pallets described in Section
1.2(a)(xi).

(vi)
[Omitted.]

(vii)
Raw Materials. All of the raw materials, including without limitation,
Optionor’s hops, its wort streams, its yeasts, its cans, its bottles and its
ingredients.

(viii)
Software. All software and all right, title and interest in and to all the
software licenses for any software located or used at the Brewery



5


SC1:4886116.33

--------------------------------------------------------------------------------




that are, in each case, identified in Schedule 1.2(a)(iii) and containing an “N”
in column G attached hereto (the “Excluded Software”) and any software located
or used at the Brewery which cannot be transferred to Pabst under the terms of
the applicable agreement or for which a consent from the third party provider
has not been obtained at or prior to the Closing.
(ix)
Computer Equipment. All (A) laptops, (B) all computer equipment which is not
located at the Real Property and (C) if Optionor discovers additional computer
equipment at the Brewery after the Effective Date (i.e., equipment not
referenced as of the Effective Date on Schedule 1.2(a)(iii)), and if in each
case such additional equipment is not integral to Brewery operations, then any
such additional equipment of which MillerCoors notices Pabst in writing that it
is excluding pursuant to this Section 1.2(a)(ix) within sixty (60) days of the
Effective Date (collectively, “Excluded Computer Equipment”).

(x)
Employee Benefit Plans. All employee benefit plans, programs or arrangements
providing for compensation, bonuses, profit sharing, stock option or other forms
of deferred compensation, fringe benefits, health or medical benefits, employee
assistance program, disability or sick leave benefits, workers’ compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance benefits), including any assets related to such employee benefit
plans; provided that the benefit plans listed as Purchased Assets would be
transferred.

(xi)
Intellectual Property Assets. All of the U.S. and foreign patents, patent
applications, trademarks, trademark registrations, trademark applications,
copyrights, copyright registrations, copyright applications, mask works, service
marks, service mark registrations, service mark applications, European Community
design rights, domain names, web sites, trade names, inventions, research and
development, discoveries, and recipes, formula, trade secrets, know-how,
proprietary information, confidential information, technical knowledge,
advertising rights, goodwill and related rights of the Optionor, MillerCoors
and/or their Affiliates (collectively, the “Intellectual Property”); provided
that any DBA filings, if any, with the Los Angeles County Registrar’s office
related to Pabst or any Pabst products and any derivations thereof shall not be
Excluded Assets.



6


SC1:4886116.33

--------------------------------------------------------------------------------




(xii)
Retained Entities. Any right, title and interest in any entity owned directly or
indirectly by Molson Coors Beverage Company.

(xiii)
MillerCoors USA. Optionor’s franchise to be a limited liability company,
organizational costs, certificate of formation, operating agreement, minute
books, corporate seals and other corporate records having to do with its
organization and capitalization.

(xiv)
Rights. All rights to any action, suit or claim of any nature available to or
being pursued by Optionor, whether arising by way of counterclaim or otherwise.

(xv)
Retained Breweries. All right, title and interest in any breweries, other than
the Brewery.

(xvi)
Real Estate Leases. All right, title and interest in and to any real estate
leases not demising the Purchased Assets or any portion thereof.

(xvii)
Certain Intangible Assets. All (A) customer and distributor lists, (B) supplier
lists, other than any specific suppliers whose raw materials are used in the
operation of the Brewery, and (C) research and development materials unrelated
to the brewing of Pabst products.

(xviii)
Taxes. All tax refunds, credits and prepayments relating to the period on or
prior to the Closing Date.

(xix)
Records. All books of account, ledgers, billing records, accounting records,
correspondence, manuals, marketing and sales literature, and other books and
records of Optionor, including any information containing any confidential
information, formulas and/or trade secrets of Optionor, MillerCoors and/or their
Affiliates, in each case not relating primarily to the production or packaging
of Pabst products, and all employment records of employees or former employees
unless such individual consents to the transfer to Pabst.

(xx)
Miscellaneous Assets. All artwork and any historic memorabilia and rights
therein.

(xxi)
Vehicles and Trailers. All vehicles and trailers.

(xxii)
Supply Agreements. All rights to supply agreements with any third parties.

(xxiii)
Insurance. All rights to MillerCoors’ and/or their Affiliates’ insurance
policies, except for any monetary awards which Pabst is entitled to receive
pursuant to Article 5 (Damage or Condemnation).



7


SC1:4886116.33

--------------------------------------------------------------------------------




(xxiv)
Greenhouse Credits. All greenhouse gas emission credits, carbon credits or
similar environmental tax credits related to the Brewery and allocated to the
Brewery for periods prior to the Closing Date.

(xxv)
All Other Assets. All other assets of Optionor, other than those assets
specifically set forth in the definition of Purchased Assets.

(d)    Signage. Optionor shall not have any obligation (including financial) to
remove any logos and signs related to the Optionor, MillerCoors and their
brands, including all signage and skins on any vats included within the
Purchased Assets (collectively, “Signage”). Should Pabst exercise the Option and
a Closing occur, Pabst shall have the right from and following Closing to remove
and dispose of Signage.
(e)    Kegs and Pallets. For clarity, any kegs and pallets which are included in
the Purchased Assets shall count towards 85,000 1/2 barrel kegs and pallets
associated with such kegs to be delivered to Pabst pursuant to the Settlement
Agreement.
(f)    Contracts. To the extent any Permits or Assumed Contracts included as
part of the Purchased Assets require any fees, costs or expenses to be paid to
any Person (other than an Affiliate of Optionor or MillerCoors) in connection
with the transfer or assignment of such Purchased Assets at the Closing, Pabst
shall be solely responsible for the payment of such fees, costs and expenses
associated with the transfer or assignment to Pabst of any such Permits or
Assumed Contracts. Pabst shall also be responsible for any costs to be paid to
any Person (other than an Affiliate of Optionor or MillerCoors) to obtain
licenses to software and to configure any software to allow Pabst to operate the
Brewery.
(g)    Covenant Not to Sue. From and after the Closing Date, Optionor and
MillerCoors shall not, and shall cause their Affiliates not to, directly or
indirectly, sue or initiate, be a party to, or otherwise assert or participate
in any way with respect to any action against Pabst or its current or future
Affiliates or their respective successors or assigns for any infringement,
misappropriation, or other violation of any Brewery IP (defined herein) in
connection with the: (i) use, copying, modification, development, creation of
derivative works, or other exploitation of any and all such Brewery IP for
purposes of the operation of the Brewery, or (ii) use of such Brewery IP to make
or otherwise produce any Pabst product (currently existing or developed in the
future) at the Brewery or the sale, offer for sale, import or other distribution
of any such product. Optionor and MillerCoors, on behalf of themselves and their
Affiliates, acknowledge and agree that the covenant not to sue granted under
this Section 1.2(g) shall be binding upon any assignee, exclusive licensee, or
any other successor-in-interest. Pabst shall not brew any of MillerCoors' or its
Affiliates' beer at the Brewery following the Closing Date, without a written
alternation agreement. This Section 1.2(g) shall survive the Closing
indefinitely. For clarity, the foregoing does not represent an obligation that
MillerCoors or its Affiliates will obtain a covenant not to sue from any third
party, including software providers.
(h)    Brewery IP. “Brewery IP” means patents, copyrights, trade secrets (only
as they relate to the Brewery and the operation of the Brewery with respect to
the manufacture, packaging, bottling, canning and distribution of Pabst’s beer,
including its wort streams used to


8


SC1:4886116.33

--------------------------------------------------------------------------------




make Pabst products), related know-how, and specific applications corresponding
to Transferred Software (including any specific configurations or customized
environments specific to the Brewery) owned by Optionor or MillerCoors or their
Affiliates and used in the operation of the Brewery. For the avoidance of doubt,
Brewery IP does not include any (1) any formulas, recipes, and/or trade secrets
of Optionor, MillerCoors and/or their Affiliates not related to the Brewery and
the production of Pabst's products at the Brewery, (2) any third-party software,
(3) trademarks, service marks, goodwill and related rights of Optionor,
MillerCoors and/or their Affiliates or (4) any Intellectual Property not used at
the Brewery.
(i)    IT Acknowledgement. Pabst acknowledges that it will not be obtaining
Optionor's ERP system and certain other hardware servers and software that are
necessary for the Brewery to operate, designated by an “N” in columns G and H on
the Schedule 1.2(a)(iii) hereto and any third-party software which is not
permitted to be transferred or cannot be transferred without consent. Pabst
acknowledges that it must obtain at its election its own licenses for all
software that is listed with a “Y” in column G on Schedule 1.2(a)(iii) and such
software will only be assigned to Pabst with the approval of the third parties
and if such license can be separated. Pabst acknowledges that it will not be
entitled to any software that is listed with a “N” on Schedule 1.2(a)(iii).
1.3    No Assumption; Liability Disclosure Notice. 
(a)    Subject to Section 12.15 (As-Is Sale) and other than pursuant to
applicable laws or the express terms of this Agreement, Pabst shall not assume
or have any responsibility for any Liability relating to the Purchased Assets
(or any portion thereof) for any acts, omissions or occurrences of the Optionor
Parties prior to the Closing, and, notwithstanding anything to the contrary
herein, Optionor and MillerCoors shall retain, and Optionor and MillerCoors
shall discharge and perform when due and payable, all Liabilities relating to
the Purchased Assets (or any portion thereof) for any acts, omissions or
occurrences of the Optionor Parties prior to the Closing. For instance, if an
employee of MillerCoors brings a wage and hour claim after Closing relating to
acts, omissions or occurrences of the Optionor Parties that exist or arise prior
to Closing or amends a pre-Closing claim after Closing to add additional claims
such as waiting time penalties relating to acts, omissions or occurrences of the
Optionor Parties that exist or arise prior to Closing, MillerCoors shall be
responsible for any resulting Liabilities. The Parties acknowledge and agree
that Pabst shall assume all Liabilities arising from the Assumed Contracts
(including with respect to the Leased Assets leased thereunder) following the
Closing pursuant to the Assignment and Bill of Sale entered into at Closing, as
well as the Permits assigned thereunder. For clarity, any claim pursuant to this
Section 1.3(a) shall be made pursuant to Section 11.2(d).
(b)    Within sixty (60) days of the Effective Date, Optionor agrees to deliver
to Pabst a list, as of such date of delivery, of any pending or, to Optionor's
Knowledge, threatened (in writing) lawsuits or governmental actions, which are
of the type to be set forth on Schedule 3.1(d) (the “Liability Disclosure
Notice”).
(c)    In the event the Closing occurs, MillerCoors shall not assume or have any
responsibility for any Liability relating to the Purchased Assets (or any
portion thereof) for acts or occurrences on or after the Closing, and Pabst
shall assume, and shall discharge and perform when due and payable, all
Liabilities relating to the Purchased Assets (or any portion thereof) for acts
or


9


SC1:4886116.33

--------------------------------------------------------------------------------




occurrences on or after the Closing. MillerCoors shall have no obligation to
maintain any insurance on the Purchased Assets after the Closing. For instance,
if an employee falls or is injured by an unsafe piece of equipment the day
following the Closing, Pabst shall be responsible for any Liabilities related to
a claim arising from such fall or injury. In the event that an employee or third
party contractor falls and is injured the day prior to the Closing, Optionor
shall be responsible for any Liabilities related to a claim arising from such
fall or injury. For clarity, any claim pursuant to this Section 1.3(c) shall be
made pursuant to Section 11.3(a)(iv).
(d)    Pabst shall be responsible for any Liabilities solely for Pabst’s
unlawful actions with respect to Optionor’s and MillerCoors’ employees prior to
or after the Closing (including wrongful termination, discrimination,
retaliation or unlawful harassment claims) (any such Liabilities, “Pabst’s
Hiring Liability”).
(e)    This Section 1.3 shall survive the Closing.
1.4    Employees. The Parties agree to the terms and conditions of Schedule 1.4.
Further, in connection with the termination of any of its employees, MillerCoors
and its Affiliates shall pay out all paid time off to its employees in
accordance with California law for the pre-Closing period. This Section 1.4
shall survive the Closing indefinitely.
1.5    Option Term.
(a)    Exercise. Pabst may exercise the Option by delivering (i) written notice
to Optionor electing to purchase the Purchased Assets (the “Exercise Notice”;
and the date of delivery of the Exercise Notice, the “Exercise Date”) at any
time during the one hundred twenty (120) days following Pabst’s receipt of the
Closure Notice and (ii) the Deposit (as defined below) to Escrow Agent in
accordance with Section 6.1 below. If Pabst fails to timely deliver the Exercise
Notice and the Deposit in accordance with this Section 1.5 and Section 6.1
below, the Option and this Agreement shall immediately expire, terminate and be
of no further force or effect, and Optionor may (x) commence the Plant Closure,
(y) commence to market the Purchased Assets for sale, and/or (z) sell any of the
Purchased Assets free of Pabst’s Option.
(b)    Plant Closure. Optionor shall elect, prior to March 1, 2020 (the timing
of such election prior to March 1, 2020 to be made by Optionor in its sole and
absolute discretion), to discontinue its operations at the Brewery and close the
Brewery (hereinafter referred to as a “Plant Closure”); provided that
MillerCoors shall comply with its obligations set forth in Article 4. Optionor
shall provide Pabst with written notice of its election to effectuate a Plant
Closure no later than March 1, 2020 (the “Closure Notice”; and the date of
delivery (including deemed delivery), the “Closure Notice Delivery Date”), it
being understood that if Optionor does not timely provide the Closure Notice to
Pabst, the Closure Notice shall be deemed delivered by Optionor and received by
Pabst on March 1, 2020. Optionor and Pabst agree to discuss any modifications to
the Plant Closure process to allow for a more seamless transition and sale
process; provided that MillerCoors and its Affiliates shall not be required to
pay any stay bonuses to any of its employees or to guarantee the number of
employees who will continue to work through any transition.


10


SC1:4886116.33

--------------------------------------------------------------------------------




(c)    Closing Date. The Exercise Notice must include a date for the closing of
the purchase and sale of the Purchased Assets (the “Closing”), which Closing
shall be within six (6) months after the Exercise Date, but in no event earlier
than September 1, 2020 or later than December 31, 2020. The date of the Closing,
as the same may be extended pursuant to Section 10.1 and/or Section 10.2, is
referred to herein as the “Closing Date.”
(d)    Transition Services. Within sixty (60) days of the Exercise Date upon the
prior written request by Pabst delivered to Optionor, the Parties will use
commercially reasonable efforts to negotiate a transition services agreement
(the “Transition Services Agreement”) that would remain in place for a maximum
of ninety (90) days after the Closing; provided however, that Optionor shall not
be liable for any damages under the Transition Services Agreement (except breach
by Optionor of the standard of service set forth in the Transition Services
Agreement) and the Transition Services Agreement shall provide commercially
reasonable compensation to Optionor for the services provided thereunder. The
Transition Services Agreement shall cap MillerCoors’ liability at 10% of the
amount it is paid under the Transition Services Agreement.
1.6    Option Consideration. The Option is granted in part as consideration for
the Settlement Agreement, separate and independent of the Deposit. The Purchase
Price contained herein is not subject to reduction or credit except as set forth
in Sections 9.1 and 9.2.
1.7    Inspections.


(a)    Data Room. From the Effective Date until the Closing or earlier
termination of this Agreement in accordance with its terms, Optionor shall grant
and provide access to the Data Room to Pabst and such Authorized Persons as
Pabst from time to time requests. From and following the Effective Date, (1) to
the extent not heretofore made available to Pabst and uploaded to the Data Room,
Optionor and MillerCoors shall use commercially reasonable efforts to deliver to
Pabst the information and documents included in Schedule 1.7(a)(1) (the
“Transition Outline”) and the information and documents included in Schedule
1.7(a)(2) (the “Due Diligence List”) in each case via the Data Room and in
approximately the timeframes set forth therein (if any, otherwise reasonably
promptly upon request), and in each case other than any materials or information
which the Transition Outline or the Due Diligence List states will not be
provided, and (2) to the extent not heretofore completed, MillerCoors shall use
its commercially reasonable efforts to do such acts as the Transition Outline
specifically provides in approximately the timeframes set forth therein.
Promptly (and in any case no later than sixty (60) days following the Closure
Notice Delivery Date), Optionor shall populate the Data Room with all Contracts,
but only to the extent in each case that such items are to the then-current
knowledge of Optionor or MillerCoors then in the possession or reasonable
control of the Optionor Parties. Optionor shall reasonably promptly after any
request by Pabst therefor from time to time upload to the Data Room such
documents as Pabst may reasonably request from time to time with respect to the
Purchased Assets, subject to the succeeding provisions of this Section 1.7(a);
other than any materials or information, which the Transition Outline and the
Due Diligence List states will not be provided. Notwithstanding anything to the
contrary herein, no Optionor Party has any obligation under this Section 1.7(a)
to deliver or make available to Pabst any Optionor Party’s internal memoranda,
internally-produced reports, financial statements, attorney-client privileged
materials, information which would cause a breach of any obligations to a third
party (including confidentiality), any competitively sensitive information
and/or any pricing


11


SC1:4886116.33

--------------------------------------------------------------------------------




or costs. Except as may be otherwise specifically and expressly set forth in
Article 3 below, Optionor Parties make no representations or warranties of any
kind regarding the accuracy, thoroughness or completeness of, or conclusions
drawn in, the information contained in the Documents. The Parties agree that, in
an effort to minimize or eliminate the risk of any unintended antitrust concerns
arising from the exchange of information in the diligence process, upon request
of any Party, the Parties will implement reasonable customary precautions to
protect information provided in the diligence process (such as, by way of
example only, establishing a “clean team” to review certain diligence
materials).
(b)    General. Upon execution of this Agreement until the earlier of Closing
and termination of this Agreement in accordance with its terms, Pabst and
Pabst’s employees, agents, consultants, representatives and contractors
(hereinafter collectively referred to as “Pabst’s Agents”) shall have the right
to enter upon the Real Property at reasonable times during normal business hours
to perform such inspections, testing, and surveys at the Real Property, at
Pabst’s sole risk, cost and expense, provided that the times and methods of such
inspections and investigations shall, prior to the Closure Notice Delivery Date,
be subject to MillerCoors’ prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Pabst’s and Pabst’s Agents’
access to the Real Property shall be for the purposes of (a) reviewing such
materials in Optionor’s or MillerCoors’ possession regarding the Purchased
Assets as may be provided or made available to Pabst at the Real Property by
Optionor (or its Affiliates, agents or representatives), (b) inspecting the
physical condition of the Real Property and the other Purchased Assets and
conducting physical and environmental tests and assessments of the Real
Property, including a Phase I and Phase II environmental site assessment or any
similar testing of the Real Property, (c) performing a land title survey of the
Real Property (the “Survey”), and (d) otherwise conducting Pabst’s diligence
review of the Purchased Assets consistent with the terms of this Agreement.
Optionor agrees that Pabst’s and Pabst’s Agents’ access and inspection rights
may include the following: (I) PZR or another third party zoning consultant
engaged by Pabst may make contact with the zoning and/or building department of
the city and/or county in which the Real Property is located as part of Pabst’s
customary due diligence to confirm compliance with applicable zoning and
building code requirements, and (II) only after the delivery of an Exercise
Notice, Pabst may contact Governmental Entities having jurisdiction over the
Real Property and/or Optionor in order to discuss Pabst’s acquisition of the
Brewery. Pabst shall not have any contact or conversations with Optionor’s nor
MillerCoors’ employees (other than those who are on the transition team for the
Transaction) or unions until after the Closure Notice Delivery Date.
Furthermore, with regard to any Phase II environmental testing or any invasive
testing of building materials, Pabst shall first provide Optionor with a
detailed explanation of the reasons and methods for such test and obtain
Optionor’s prior written consent to such testing, which consent shall not be
unreasonably conditioned, withheld or delayed. Furthermore, unless required by
law, Pabst agrees not to discuss or disclose the results of such Phase II
environmental testing nor the results of the tests on building materials with or
to Optionor and shall treat such information as Confidential Information. For
avoidance of doubt, this is an “as is, where is” transaction intended to resolve
ongoing disputes between the Parties and, therefore, Optionor shall be under no
obligation whatsoever to reduce the Purchase Price further nor to provide Pabst
with any credits (except as expressly provided in Section 9) under any
circumstances, including but not limited to in the event Pabst’s inspections
and/or due diligence investigation of the Purchased Assets reveal any material
defects, liabilities or imperfections. Pabst


12


SC1:4886116.33

--------------------------------------------------------------------------------




agrees not to renegotiate the Purchase Price. Provided that Optionor and
MillerCoors have complied with Section 4.1 (and, with respect to the following
prong (y) only, Section 4.2 below) and subject to the provisions of Section 7.3
and Section 10.2 below, if Pabst (x) discovers any material defect, liabilities
or imperfections with the Purchased Assets at any time prior to Closing or (y)
is unable to secure all Material Consents or permission to transfer or assume
any of Material Agreements and Permits, then Pabst may (i) waive such finding or
condition precedent or (ii) as its sole and exclusive remedy, terminate this
Agreement and forfeit the Deposit (if the Option has been exercised), without
any further recourse against MillerCoors and/or Optionor.
(c)    Others at the Property; Notice. Pabst agrees that, in exercising its
rights under this Section 1.7, Pabst will not, and will cause Pabst’s Agents not
to, unreasonably interrupt or interfere with the activities of Optionor’s
employees, guests, tenants or other persons or entities occupying or providing
service at the Real Property or with respect to its operation of the Brewery.
Pabst shall, upon at least three days’ prior notice before entering upon the
Real Property for purpose of the permitted activities set forth in this Section
1.7, give Optionor notice of its intention to conduct such activity (which such
notice may be given by e-mail to the member of the transition team designated by
the officers of MillerCoors) so that Optionor shall have an opportunity to have
a representative present during any such inspection. Following delivery of an
Exercise Notice, Pabst may (subject to the terms of Section 1.7(b)) discuss the
Purchased Assets with any Governmental Entities.
(d)    Employee Matters. At any time within one (1) year after the Closure
Notice Delivery Date, Pabst may initiate discussions and make offers of
employment to any of Optionor’s or MillerCoors’ employees at the Brewery that
Pabst would like to retain, provided that such offers of employment are not
effective until on or after Closing. In addition, at any time after the Closure
Notice Delivery Date, Pabst may initiate discussions with any or all of the
unions representing employees at the Brewery, provided that Pabst gives at least
3 days advance notice to MillerCoors. Pabst may consult with certain of
Optionor’s or MillerCoors’ employees regarding the discussions with the unions
but whether any employee or representative of Optionor or MillerCoors
participates in the union meetings shall be at Pabst sole and absolute
discretion. Optionor and MillerCoors agree to make such personnel, including but
not limited to labor relations and human resources employees, reasonably
available to Pabst. Any agreement(s) reached between Pabst and any union may be
binding but shall not have an effective date prior to Closing. The Parties will
keep each other reasonably informed on an ongoing basis about their respective
negotiations with the unions. Notwithstanding the foregoing, after the Closure
Notice Delivery Date or earlier if MillerCoors gives notice to Pabst that it
will be issuing notices pursuant to the WARN Laws, Pabst shall be permitted at
Pabst's own expense to offer retention incentives to non-union employees it may
wish to retain, and such offers may be payable at any time at, before or after
Closing, provided Pabst pays all taxes associated with such retention
incentives. Similarly, Pabst shall be permitted to negotiate with the unions
retention incentives for certain union employees it may wish to retain, and such
offers may be payable by Pabst at any time before or after Closing, as well as
all taxes associated therewith. The Parties agree to follow the additional
procedures set forth on Schedule 1.7(d) with respect to the Unions.




13


SC1:4886116.33

--------------------------------------------------------------------------------




(e)    Restoration. With respect to any damage or alteration of the physical
condition of the Real Property (or any other Purchased Assets) caused by Pabst
or Pabst’s Agents’ entry upon and on-site inspections of the Real Property (and
the Purchased Assets), Pabst shall, at its sole cost and expense, promptly
repair and restore the Real Property (or any other Purchased Assets) to the same
condition as existed prior to such inspection.
(f)    Independent Investigation. During the 120 day period after the Closure
Notice Delivery Date, Pabst is to conduct its own independent investigation,
review and analysis of the Purchased Assets. In the event Pabst makes a decision
to provide an Exercise Notice, Pabst is making its own decision at such time to
exercise the Option or not and to consummate the transactions contemplated
hereby, and Pabst acknowledges it is to rely on its own investigation.
(g)    Indemnification. Pabst agrees to indemnify, defend and hold Optionor and
MillerCoors pursuant to Article 11 free and harmless from any loss, damage,
claim, liability, cost or expense (including reasonable attorneys’ fees and
costs) caused by Pabst or Pabst’s Agent’s entry upon and inspection of the Real
Property, excluding any loss or damage arising from (i) the mere discovery of
pre-existing conditions at the Real Property without exacerbation by Pabst or
Pabst’s Agents and (ii) Optionor’s (or its agents’, employees’, representatives’
or contractors’) negligence or willful misconduct (the “Pabst Inspection
Liabilities”).


14


SC1:4886116.33

--------------------------------------------------------------------------------




1.8    Assumed Contracts. Within sixty (60) days after the Exercise Date, Pabst
shall notify Optionor in writing as to which of the Service Contracts and
Equipment Leases (which, for the avoidance of doubt, do not include the Master
Leases) and all other Contracts which Pabst elects (in its sole discretion) to
assume (each of the foregoing, subject to obtaining any third-party consents
needed for such assignments, and each of the Lease(s), an “Assumed Contract”).
At Closing, (x) Pabst shall assume all obligations of Optionor accruing after
the Closing Date under each Assumed Contract and Pabst shall be responsible for
the payment of the assumption fee in respect of each such Assumed Contract (if
any); and (y) all other Contracts (herein, collectively, the “Cancelled
Contracts”) shall be cancelled by Optionor at Closing, it being agreed that at
Closing Optionor shall, at Optionor’s expense and risk, (i) terminate all such
Cancelled Contracts (in which case Optionor shall deliver to Pabst at or
promptly following Closing copies of such written notices and/or agreements of
termination of all such Cancelled Contracts; provided, that Optionor shall not
be required to deliver such written notices of termination with regard to such
Cancelled Contracts until if, as and when the Closing occurs, at which time
Optionor shall deliver such notices of termination (and provide copies of such
notices to Pabst) in accordance with the applicable terms and provisions of each
such Cancelled Contract) and/or (ii) maintain such Cancelled Contracts at no
liability to Pabst. In the event Pabst provides notice of a Cancelled Contract,
Optionor Party may cancel such contract at any time prior to the Closing Date.
Notwithstanding the above, if the Closing occurs, Pabst must assume the Union
Contracts as currently written or as amended pursuant to Sections 1.2(a)(iv) and
1.7(d). Pabst shall not be permitted to cancel or terminate the Union Contracts
(as currently written or as amended pursuant to Section 4.6) at or prior to
Closing pursuant to this Section 1.8, provided that if a Closing occurs Pabst
complies with its obligations to assume the Union Contracts either as written or
amended pursuant to Section 4.6. Notwithstanding the above, if the Closing
occurs, Pabst must assume the Leases affecting the Land and Improvements.
1.9    Non-Assignable Assets. Notwithstanding anything to the contrary in this
Agreement, to the extent that the sale, assignment, transfer, conveyance or
delivery, or attempted sale, assignment, transfer, conveyance or delivery, to
Pabst of any Purchased Asset would result in a violation of applicable law, or
would require the consent, authorization, approval or waiver of a Person who is
not a Party to this Agreement or an Affiliate of a Party to this Agreement
(including any Governmental Entity), and such consent, authorization, approval
or waiver shall not have been obtained prior to the Closing, this Agreement
shall not constitute a sale, assignment, transfer, conveyance or delivery, or an
attempted sale, assignment, transfer, conveyance or delivery, thereof; provided,
however, that, subject to the satisfaction or waiver (by the applicable Party
for whom such condition was intended to benefit) of the conditions contained in
Article VII, the Closing shall occur notwithstanding the foregoing without any
adjustment to the Purchase Price on account thereof. Following the Closing, the
Parties shall use commercially reasonable efforts (applying Section 4.2 mutatis
mutandis) to obtain any such required consent, authorization, approval or
waiver. Once such consent, authorization, approval or waiver is obtained,
Optionor Parties shall sell, assign, transfer, convey and deliver to Pabst the
relevant Purchased Asset to which such consent, authorization, approval or
waiver relates for no additional consideration. Applicable sales, transfer and
other similar taxes in connection with such sale, assignment, transfer,
conveyance or license shall be paid in accordance with Section 12.1.
1.10    Post-Closing Transactions.


15


SC1:4886116.33

--------------------------------------------------------------------------------




(a)     The Parties agree to the terms and provisions of Schedule 1.10(a).
(b)     The Parties agree to the terms and provisions of Schedule 1.10(b).


(c)    Competitors. For five (5) years after the Closing Date, Pabst shall not
sell title to all or a material portion of the Brewery to any of the Prohibited
Transferees (as defined on Schedule 1.10(c)) or any Affiliate directly or
indirectly controlled by any of the Prohibited Transferees; provided, that, the
foregoing restriction shall not apply to a Security Transaction or any “Sale of
Pabst”, meaning (i) any change of control of, or direct or indirect sale of,
Pabst or its any of its direct or indirect owners (or any other transaction
effected at the Pabst level or above), or (ii) any direct or indirect investment
in Pabst or any of its direct or indirect owners, or a merger, restructuring or
change of control of Pabst or any of its direct parent entities.
(d)    Audit Rights.
(i)
As Optionor reasonably deems appropriate and at Optionor’s reasonable request,
but in no event more often than once per calendar year, and only after Optionor
and its independent auditors shall have entered into an appropriate
confidentiality agreement with Pabst, the independent auditors of Pabst will
examine the relevant books and records of Pabst to verify its compliance with
the provisions of this Section 1.10 or that an Excluded Transaction has occurred
(“Compliance”). Pabst’s auditors will promptly thereafter disclose the results
of the audit and their work product to the independent auditors of Optionor,
provided that the independent auditors of Optionor have entered into the
appropriate confidentiality agreements prohibiting them from disclosing the
details of such audit to Optionor.

(ii)
As to any Dispute arising between the Parties pertaining to Compliance, both
parties agree to be bound by any mutual resolution of that Dispute reached by
Optionor’s and Pabst’s respective auditors.

(iii)
The details of each audit shall remain confidential to the respective auditors
and only the ultimate result of the audit will be communicated to Optionor,
except that if a Dispute regarding Compliance is not mutually resolved by the
parties’ respective independent auditors, then Optionor’s auditors may disclose
the details of the audit to Optionor to the extent necessary to fully apprise
Optionor of the issues underlying the Dispute; provided that in no event shall
any competitively sensitive information (including details regarding bills of
materials) be disclosed to Optionor for any reason whatsoever. Notwithstanding
anything to the contrary in the Agreement, (i) neither Pabst nor any of its
Affiliates shall be required to transfer or make available to MillerCoors any
tax returns or information with respect to Taxes of Pabst or any of its
Affiliates, and (ii) Optionor’s



16


SC1:4886116.33

--------------------------------------------------------------------------------




auditors may not disclose to any Person any tax returns or information with
respect to Taxes of Pabst or any of its Affiliates; provided that Optionor’s
auditors may disclose to MillerCoors information with respect to Taxes of Pabst
or its Affiliates solely and specifically relating to the consideration received
by Pabst in exchange for the Pits in a Qualifying Transaction (other than any
Excluded Transaction).
(iv)
Thereafter, at either Party’s request, the Dispute will be submitted to the
Independent Accountants as set forth in Section 12.5. Optionor and Pabst hereby
agree to be bound by the decision of such third party accounting firm. Such
third party accounting firm may be required by either party to execute an
appropriate confidentiality agreement.

(v)
The cost of the original audit conducted by Optionor shall be borne by Optionor;
provided that Pabst shall reimburse Optionor the amount of the fee up to and
including the net amount found by the auditor to be due to Optionor pursuant to
this Section 1.10(d) and Section 12.5, as applicable. The Independent
Accountants shall determine the percentage of its fees and expenses to be paid
by Pabst and the Optionor Parties, with such fees and expenses being borne in
inverse proportion to the degree to which the accountants accepted the positions
of the respective parties. Payment of any such reimbursements will be due within
eleven (11) Business Days of the Independent Accountants’ final determination.



17


SC1:4886116.33

--------------------------------------------------------------------------------




1.11    Further Acknowledgements. Pabst acknowledges that the B3 line included
in the Purchased Assets was decommissioned in 2008. Pabst acknowledges that the
B5 line is currently decommissioned and is only capable of running a grenade
shaped bottle.
1.12    Asset List and Hardware and Software List. The asset list attached
hereto as Schedule 1.12 (the “Asset List”) includes certain key equipment used
in the operation of the Brewery according to various records relied upon by
Optionor over the last 5 years at differing times, and the Asset List is
intended as a general matter to detail the Equipment to be included in the
Purchased Assets at Closing, it being agreed that property ancillary to such
Equipment needed to make such Equipment functional (for example, piping, valves
and the like) shall be included in the sale to the extent not specifically
excluded herein. The parties acknowledge that the Asset List and Schedule
1.2(a)(iii) shall be updated by Optionor within sixty (60) days from the
Effective Date (and Schedule 1.12 and Schedule 1.2(a)(iii) shall thereby be
deemed updated accordingly) by delivery of a written notice to Pabst, (1) in the
case of the Asset List, containing a more detailed list, with additions or
deletions to the Equipment that have occurred in the ordinary course prior to
the Effective Date and (2) in the case of Schedule 1.2(a)(iii), in good faith
populating columns J and K therein (it being understood that the analysis
contained in such columns shall be for reference only and that Pabst will
conduct its own review as to the transferability of items referenced in Schedule
1.2(a)(iii)).
1.13    Possible Transition of Coors’ Products. On the Exercise Date and
concurrent with the Exercise Notice, Pabst shall notify MillerCoors as to
whether it intends to produce, package and ship Pabst products from the Brewery
immediately after the Closing Date. If Pabst provides notice that it will not
produce, package and ship Pabst products from the Brewery immediately after the
Closing Date (a “Notice of Intent to Transition”), (i) MillerCoors shall prior
to the Closing Date transition the production of Pabst products produced at the
Brewery to MillerCoors’ other facility or facilities (such as the Golden,
Colorado brewery), which transition and production shall be governed by the
Brewing Agreement and (ii) Pabst agrees to the use of Coors’ yeast with respect
to any Pabst products brewed in the Golden Colorado Brewery. To the extent Pabst
provides notice that it will produce, package and ship Pabst products from the
Brewery immediately after the Closing Date, Pabst agrees that, upon Closing and
notwithstanding anything contained in the parties’ Brewing Agreement to the
contrary, Optionor or its Affiliates shall no longer be required to brew the
Pabst products made at the Brewery, and Optionor and its Affiliates shall not be
required to move the production of Pabst products which are made at the Brewery
to other locations within MillerCoors and its affiliates’ other breweries. To
the extent that Pabst provides a Notice of Intent to Transition and subsequently
determines to produce, package and ship Pabst products from the Brewery, Pabst
shall provide notice thereof to MillerCoors pursuant to the terms of and in the
time periods required by the Brewing Agreement and Pabst and MillerCoors shall
transition the volume subject to such notice from MillerCoors’ facility or
facilities to the Brewery in accordance with the terms of the Brewing Agreement.
This Section 1.13 shall survive the Closing.
2.    REPRESENTATIONS AND WARRANTIES OF EACH PARTY


18


SC1:4886116.33

--------------------------------------------------------------------------------




2.1    As of the Effective Date, as of the Exercise Date and as of the Closing,
each of Optionor and MillerCoors represent to Pabst, and Pabst represents to
Optionor:
(a)    Due Organization and Good Standing. Such Party is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.
(b)    Authority. Such Party has all requisite power and authority to enter into
and perform its obligations hereunder and under each of the Transition Services
Agreement (if applicable) and those agreements and instruments to be (if the
Exercise Notice is delivered in accordance with this Agreement) entered into or
delivered at Closing (collectively, the “Ancillary Agreements”) and has all
requisite corporate or similar power and authority and has taken all
organizational action necessary in order to execute, deliver and perform its
obligations under this Agreement and each of the Ancillary Agreements. This
Agreement has been, and (if applicable) each of the Ancillary Agreements will be
at Closing, duly executed and delivered by such Party and, when executed and
delivered by the other Parties, will constitute a valid and binding agreement of
such Party, enforceable against such Party in accordance with its terms, except
as limited by bankruptcy, receivership, insolvency, reorganization, moratorium,
or other such laws concerning the rights of creditor.
(c)    Brokers. Such Party and its agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.
(d)    Not a Foreign Person. Such Party is not a “foreign person” or “foreign
corporation” as those terms are defined in Section 1445 of the Internal Revenue
Code of 1986, as amended (and the regulations promulgated thereunder).
(e)    OFAC. Such Party is not, nor, to such Party’s knowledge, are any of its
Affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.
2.2    Pabst represents and warrants to the Optionor Parties that, as of the
Representation Date, as of the Closing, and immediately after giving effect to
the transactions contemplated hereby: (a) Pabst is and shall be solvent and able
to pay its debts as they become due; (b) Pabst owns assets that have a fair
market value greater than the amounts required to pay its debts (including a
reasonable estimate of the amount of all contingent liabilities); (c) Pabst has
adequate capital to carry on its business; (d) no transfer of property is being
made by Pabst and no obligation is being incurred by Pabst in connection with
the transactions contemplated hereby with the intent to hinder, delay or defraud
either present or future creditors of Pabst or the Optionor Parties; and


19


SC1:4886116.33

--------------------------------------------------------------------------------




(e) in connection with the transactions contemplated hereby. Pabst has not
incurred, nor does Pabst plan to incur, debts beyond its ability to pay as they
become absolute and matured.
3.    ADDITIONAL REPRESENTATIONS AND WARRANTIES.
3.1    Optionor and MillerCoors hereby represent and warrant to Pabst as of the
date that is sixty (60) days following the Effective Date (the “Representation
Date), as follows:
(a)    Authority; Qualification. Optionor (i) has all requisite corporate or
similar power and authority to own the Purchased Assets and operate the
Purchased Assets (including the Brewery) as such operations are presently
conducted, and (ii) is qualified to do business and is in good standing as a
foreign legal entity in each jurisdiction where such ownership and operation of
the Purchased Assets requires such qualification.
(b)    Governmental Filings; No Violations.
(i)
Other than the filings and/or notices under the HSR Act and consents, notices
and filings set forth on Schedule 3.1(b)(i), no notices, reports or other
filings are required to be made by Optionor or any of its Affiliates with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Optionor or any other Optionor Party from, any Governmental
Entity, in connection with the execution, delivery and performance of this
Agreement and the Ancillary Agreements by Optionor and the consummation of the
transactions contemplated hereby and thereby, including the purchase and sale of
the Purchased Assets (the “Transaction”), except those that the failure to make
or obtain would not, individually or in the aggregate, reasonably be likely to
prevent, materially delay or materially impair the consummation of the
Transaction.

(ii)
Except with respect to any Cancelled Contracts and except as set forth on
Schedule 3.1(b)(ii), the execution, delivery and performance by Optionor of this
Agreement and the Ancillary Agreements, and the consummation of the Transaction,
will not conflict with or result in any violation or default as of the Closing
Date (with or without notice, lapse of time, or both) under, or give rise to a
right of termination or loss of rights or result in the creation of any Lien on,
over, upon or in respect of any of the Purchased Assets under any provision of
(A) the governing documents of Optionor or MillerCoors, (B) any material
contract, note, mortgage, indenture, arrangement or other obligation binding
upon Optionor or MillerCoors related to the Purchased Assets.

(c)    Absence of Certain Changes. Except as set forth on Schedule 3.1(c), from
November 28, 2018 until the Closure Notice Delivery Date, Optionor and the other
Optionor Parties


20


SC1:4886116.33

--------------------------------------------------------------------------------




have operated (or did operate) the Brewery in the ordinary course, consistent
with past practices in all material respects.
(d)    Litigation. Except as set forth on Schedule 3.1(d), there are no material
civil, criminal or administrative actions, suits, demands, claims, hearings,
arbitrations, investigations or other proceedings pending or for which Optionor
Parties have received notice in the last two years or to Optionor's Knowledge
threatened in the last two years against Optionor or any of the other Optionor
Parties related to the Purchased Assets that would, or would be reasonably
likely to have or cause material liability or a material adverse impact on the
Purchased Assets or on the operation of the Brewery. Except as set forth on
Schedule 3.1(d), neither Optionor nor any of the other Optionor Parties is a
party to or subject to the provisions of any Order which has had, or would,
individually or in the aggregate, reasonably be likely to have or cause a
material liability or otherwise have an material adverse impact on the Purchased
Assets or on the operation of the Brewery. For clarity, the Regional Groundwater
Plume need not be disclosed on Schedule 3.1(d) as no claim has been made that
any Optionor Party is a potentially responsible party for such action.
(e)    Compliance with Laws. Except as set forth on Schedule 3.1(e), the
operation of the Brewery and the other Purchased Assets has not in the past two
(2) years been, and is not being, conducted in material violation of any Laws.
In the last two years, no investigation or review by any Governmental Entity
with respect to Optionor or any of the Optionor Parties is pending for which
Optionor or MillerCoors has received notice or, to Optionor’s Knowledge,
threatened, in each case in connection with any of the Purchased Assets. Except
as set forth on Schedule 3.1(e), in the prior two years, Optionor has not
received any notice or communication of any material noncompliance in connection
with any of the Purchased Assets with any Law that has not been cured. Except as
set forth on Schedule 3.1(e), during the prior two years, Optionor obtained and
is in material compliance with all permits, licenses, certifications, approvals,
registrations, consents, authorizations, franchises, variances, exemptions and
orders issued or granted by any Governmental Entity necessary to conduct the
business of the Brewery as presently conducted and to own and operate the
Purchased Assets as currently owned and operated. Except as set forth on
Schedule 3.1(e), all requisite material certificates of occupancy and other
Permits or approvals required with respect to the Improvements and the occupancy
and current use of the Improvements and the other Purchased Assets have been
obtained and are currently in effect.
(f)    Documents; Assumed Contracts. Except as set forth on Schedule 3.1(f) and
assuming receipt of any consents affecting any Assumed Contract and required to
be obtained in connection with the Transaction, each Assumed Contract is valid,
binding and enforceable on Optionor, and, to Optionor’s Knowledge, each other
party thereto, and is in full force and effect. Except as set forth on Schedule
3.1(f), to Optionor’s Knowledge there is no uncured material violation of, or
uncured default under, any Assumed Contract by Optionor or any of its
Affiliates, no material default by the counterparty under any Assumed Contract,
and no event has occurred that, with the lapse of time or the giving of notice
or both, would constitute a default thereunder by Optionor or any of its
Affiliates. For the avoidance of doubt, this representation shall not be
applicable with respect to any Cancelled Contracts.
(g)    Title; Sufficiency of Assets.


21


SC1:4886116.33

--------------------------------------------------------------------------------




(i)
Except as set forth on Schedule 3.1(g)(i), Optionor is the sole owner of the
Real Property and has, and if the Exercise Notice is timely delivered and the
Closing occurs, Optionor shall transfer to Pabst, good, indefeasible and
marketable fee simple title to the Real Property, free and clear of all Liens
other than Permitted Liens.

(ii)
Other than the rights of Pabst pursuant to this Agreement, Optionor has not
granted nor are there any preemptive or other outstanding options, warrants,
purchase rights, rights of first offer or first negotiation, rights of first
refusal or any similar rights in favor of any other party to purchase the Real
Property (or any portion thereof) or that require any Optionor Party to sell or
offer the owned property included within the Purchased Assets or any portion
thereof (nor, to Optionor’s Knowledge, the leased property included in the
Purchased Assets).

(iii)
Optionor has valid and marketable title to all owned items of personal property
and equipment located on or used in connection with the Real Property or other
Purchased Assets (collectively, the “Personal Property”), free and clear of all
Liens other than Permitted Liens and Mandatory Cure Items. Other than the rights
of Pabst pursuant to this Agreement, Optionor has not granted nor are there any
preemptive or other outstanding options, warrants, purchase rights, rights of
first offer or first negotiation, rights of first refusal or any similar rights
in favor of any other party to purchase any of the Purchased Assets or any
portion thereof (it being understood that this representation does not apply to
the Real Property, which is not addressed in this paragraph (g)(iii)) or that
require any Optionor Party to sell or offer the Purchased Assets or any portion
thereof (other than the Real Property, which is not addressed in this paragraph
(g)(iii)).

(iv)
The Purchased Assets include such land, equipment and personal property as are
necessary for Brewery operations to continue with respect to Pabst's products in
materially the same manner following the Closing as such operations have been
conducted in the ordinary course of business as of the Effective Date (other
than any asset specifically excluded from the Purchased Assets, including
without limitation any Excluded Software, Excluded Computer Equipment, and
rights under any non-assignable contracts, rights under any contracts for which
consents have not been obtained, the Cancelled Contracts and Master Leases, each
of which shall not be transferred at Closing, and the Leased Assets leased
pursuant to any of the foregoing).



22


SC1:4886116.33

--------------------------------------------------------------------------------




(v)
Except as set forth on Schedule 3.1(g)(v), all work done for Optionor or its
Affiliates or materials furnished to Optionor or its Affiliates with respect to
any Real Property have been paid for in full or will be paid in full and
discharged by the Closing Date.

(vi)
Hardware and Software. To the Optionor's Knowledge, Schedule 3.1(g)(vi)
identifies all material categories of hardware and software and all material
software, in each case licensed by Optionor or MillerCoors that are considered
materially necessary for the operation of the Brewery.

(h)    Insurance. Schedule 3.1(h) lists the current fire and casualty, property,
and general insurance policies maintained by Optionor or its Affiliates with
respect to the Purchased Assets (“Insurance Policies”) and the carriers with
respect to each such policy, and (y) each Insurance Policy is in full force and
effect and all applicable premiums due with respect to all Insurance Policies
have been paid. Except as set forth on Schedule 3.1(h), to Optionor’s Knowledge,
neither Optionor or MillerCoors has received any written notice in the last 12
months from any insurance company requesting or demanding the performance of any
material work or alteration with respect to any Purchased Asset that has not
been satisfied.
(i)    Rights. Other than as set forth on Schedule 3.1(i), there are no written
or oral leases, subleases, licenses, concessions, occupancy agreements or other
contracts or arrangements granting to any Person the current or future right of
use, occupancy or possession of the Real Property or any portion thereof,
and there is no Person (other than Optionor) in possession of the Real Property
(or any portion thereof).
(j)    Condemnation. Except as set forth on Schedule 3.1(j), Optionor has
received no written notice of any pending condemnation, eminent domain,
annexation or other similar proceedings affecting the Real Property in the last
three (3) years, or, to Optionor’s Knowledge, at any earlier time, and, to
Optionor’s Knowledge, no such proceedings are currently threatened.
(k)    Environmental Matters. Except as set forth on Schedule 3.1(k): (i) during
the prior two years, and to Optionor’s Knowledge, prior thereto, no Optionor
Party has received any written notice alleging any material violation of or any
material liability under Environmental Laws with respect to the Real Property;
(ii) to Optionor’s Knowledge, no Optionor Party (or agent or employee of any
Optionor Party) has disposed of or released any Hazardous Material on, in or
under the Real Property in violation of or as would reasonably be expected to
require remediation under Environmental Laws (except in de minimis quantities
that are typical of facility operations and are not reasonably expected to give
rise to any material liability under Environmental Laws); (iii) except as set
forth on Schedule 3.1(k), to Optionor’s Knowledge, no Hazardous Materials have
been disposed of or released at on, in or under the Real Property in violation
of or as would reasonably be expected to require remediation under Environmental
Laws (except in de minimis quantities that are typical of facility operations
and are not reasonably expected to give rise to any material liability under
Environmental Laws); (iv), Optionor has provided to Pabst all environmental
studies and site assessments with respect to the Real Property conducted during
the prior two years, and to Optionor's Knowledge the periods prior thereto; and
(v) Optionor has provided Pabst with all air audits and


23


SC1:4886116.33

--------------------------------------------------------------------------------




other material audits conducted within the prior 2 years. For clarity, Optionor
is making no representation with respect to the Regional Groundwater Plume other
than that no Optionor Party has disposed of any Hazardous Materials which caused
or contributed to the Regional Groundwater Plume.
(l)    IRCA. Except as set forth on Schedule 3.1(l), Optionor and MillerCoors
maintain I-9 Forms for all employees at the Brewery that comply in all material
respects with the Immigration Reform & Control Act (IRCA).
(m)    Benefits Plans.
(i)
Schedule 3.1(m)(i) sets forth a list of each benefit plan that is a Purchased
Asset pursuant to Section 1.2(a)(ix), each of which is a “multiemployer plan”
within the meaning of Section 3(37) of ERISA to which the Optionor or its ERISA
Affiliates contributes with respect to employees at the Brewery (the
“Multiemployer Plans”, and together with the Kaiser Plan, the “Benefits Plans”).
For purposes of this Agreement, “ERISA Affiliate” means all employers (whether
or not incorporated) that would be treated together with Optionor or its
Affiliates as a “single employer” within the meaning of Section 414 of the Code.



(ii)
Optionor or its Affiliates have made available to Pabst, to the extent
applicable, accurate and complete copies of (1) the Kaiser Plan insurance
contract, and (2) the most recent summary plan description together with any
summaries of all material modifications thereto.



(iii)
Except as set forth on Schedule 3.1(m)(iii) with respect to (1) the Kaiser Plan
and (2) to Optionor’s Knowledge, the Multiemployer Plans, (A) such plan has been
established, operated and administered in all material respects in compliance
with its terms and applicable Laws, including, without limitation, ERISA and the
Code, (B) all contributions or other amounts payable by Optionor with respect to
such plan in respect of current or prior plan years have been paid or accrued in
accordance with generally accepted accounting principles, and (3) there are no
pending or, to Optionor’s Knowledge, threatened claims (other than routine
claims for benefits) or proceedings by a Governmental Entity by, on behalf of or
against such plan which could reasonably be expected to result in any Liability
to Pabst.



(n)    Documents. To Optionor’s Knowledge, the copies of all Assumed Contracts
which Optionor has provided to Pabst via the Data Room are complete copies of
all Documents in Optionor’s or any Optionor Party’s possession.


24


SC1:4886116.33

--------------------------------------------------------------------------------




(o)     Asset List. The Asset List is the asset list used by MillerCoors for its
internal purposes with respect to the Brewery, and the information set forth in
Section 1.12 is true in all material respects.


3.2     Union Contracts.     Optionor and MillerCoors hereby represent and
warrant to Pabst that, to Optionor’s Knowledge, as of the Effective Date, the
copies of all collective bargaining agreements, and side letters and memorandums
of understanding with respect thereto, which Optionor has provided to Pabst via
the Data Room are complete copies of all collective bargaining agreements, and
side letters and memorandums of understanding with respect thereto. For purposes
of Sections 3.1(m) and 3.2 only, Optionor’s Knowledge shall mean the actual
knowledge of Steven Avalos (Director of Labor Relations).
3.3    No Other Representations and Warranties. Except for the representations
and warranties set forth in Article II and III, the Optionor Parties make no
other express or implied warranties, whether written or oral, on behalf of any
Optionor Party, including any representations regarding the accuracy or
completeness of any information regarding the Purchased Assets furnished or made
available to Pabst in the Data Room (nor regarding any information, documents or
materials in any other form or any other representation or warranty arising from
statute or otherwise in law).
4.    COVENANTS
4.1    Pre-Closing Operating Covenant. From and after the Effective Date until
the earlier of the Closing or the termination of this Agreement in accordance
with its terms:
(a)    Optionor shall not (i) sell, lease, license, transfer, grant an option,
warrant or purchase right with respect to or dispose of Purchased Assets or any
portion thereof or directly or indirectly market the Purchased Assets or any
portion thereof or make or solicit any offer with respect to any of the
foregoing, nor (ii) encumber or pledge (unless such pledge or encumbrance shall
be, and is, removed and cleared from title at or prior to the Closing at
Optionor’s sole cost and expense) Purchased Assets or any portion thereof, in
each case with a fair market value in excess of One Hundred Thousand Dollars
($100,000) in any one instance, or Five Hundred Thousand Dollars ($500,000)
collectively (the “Fundamental Covenant”);
(b)    Optionor will continue to operate, manage and maintain the Brewery and
the other Purchased Assets in the ordinary course of business until the Closure
Notice Delivery Date. From the Closure Notice Delivery Date until the Closing or
earlier termination of this Agreement in accordance with its terms, Optionor
shall maintain the machinery and equipment included within the Purchased Assets
to OEM standards and in accordance with its practices prior to the Closure
Notice Delivery Date, and shall maintain the Improvements and the other
Purchased Assets in material accordance with its past practices prior to
delivery of the Closure Notice. Optionor shall use commercially reasonable
efforts to operate and manage the Brewery and other Purchased Assets to allow
for the transition of the Brewery’s operations to Pabst (it being understood
that Optionor will likely not be able to maintain its current levels of
employment or operations in light of the Closure Notice); provided further that
Pabst acknowledges that certain contracts and licenses used to operate the
Brewery may not be transferred to Pabst under the terms of this Agreement.
Notwithstanding the foregoing, Optionor shall not be required to make any
capital expenditures in


25


SC1:4886116.33

--------------------------------------------------------------------------------




excess of $10,000 individually and $50,000 in the aggregate by operation of any
provision of this Section 4.1(b);
(c)    The Optionor Parties shall not materially change the use or purpose of
the Purchased Assets, except at the request of Pabst;
(d)    Subject to Section 4.1(a) above, Optionor shall not remove any Purchased
Assets from the Real Property, except as is reasonably needed for repair or
replacement thereof or with respect to any Leased Assets under the terms of the
applicable lease agreement or at Pabst's request; provided that, for the
avoidance of doubt, MRO Inventory that are consumables may be used and disposed
of in the ordinary course of business. Any material Purchased Assets replaced
after the Effective Date shall be promptly installed and shall be of
substantially similar quality to the Purchased Assets replaced (subject to
Section 4.1(b) above);
(e)    Optionor shall maintain insurance coverages in kind, levels, and amounts
on all of the Purchased Assets in such amounts as Optionor reasonably deems
appropriate for the operations of its breweries generally, and in any case not
materially different than the Insurance Policies;
(f)    Optionor will not, without the prior written consent of Pabst, ‎which
consents will not be unreasonably withheld, conditioned or delayed (and which,
after the Exercise Notice is delivered, may be withheld in Pabst’s sole and
absolute discretion), enter into, amend, modify or supplement any lease or
license for space in, on or under the Real Property or lease or license any of
the Purchased Assets to any person or entity which would remain in effect after
the Closing Date;
(g)    Optionor shall not make or agree to make any change to the zoning or
other entitlements of the Real Property or any portion thereof or approve of the
terms of any restrictive covenant affecting the Real Property or any portion
thereof, including any variance with respect to a special use permit, nor shall
Optionor subdivide the Real Property or any portion thereof;
(h)    Optionor shall not suffer, enter into or allow any Lien on, over or in
respect of any of the Purchased Assets (or any portion thereof) in a manner
which would hinder the current use or operation of the Purchased Assets (or any
portion thereof) and would survive the Closing, unless such Lien can and will be
removed by Optionor at or prior to Closing (it being understood that any such
item will be a Mandatory Cure Item);
(i)    If to Optionor’s Knowledge during the pendency of this Agreement any of
Optionor’s representations or warranties would be untrue in any material respect
if remade (whether at the time Optionor so becomes aware or at the Closing
Date), Optionor shall promptly deliver written notice to Pabst disclosing such
matter and updating (or producing) the applicable representation schedule (each,
a “Representation Schedule Update”);
(j)    Optionor shall not take or permit to be taken (or agree to take or permit
to be taken) any action that would frustrate the purpose of this Agreement;


26


SC1:4886116.33

--------------------------------------------------------------------------------




(k)    Optionor shall on the Effective Date deliver to Pabst Optionor’s original
executed and notarized signature page to the Option Memorandum, dated as of the
Effective Date;
(l)    Neither MillerCoors nor Optionor shall, except as required pursuant to
the terms of any Benefit Plan in effect as of the date hereof, in accordance
with the terms of this Agreement (including negotiations and effects bargaining
contemplated in Section 1.7(d) herein), or as otherwise required by applicable
Law, (A) increase in any manner the severance or termination pay of any Brewery
employee in a manner that could be binding on Pabst following the Closing, or
(B) become a party to, establish, adopt, amend (except as required pursuant to
the terms of the applicable Benefit Plan), commence participation in or
terminate any Benefit Plan that will be a Purchased Asset or any arrangement
that would have been a Benefit Plan that will be a Purchased Asset had it been
entered into prior to this Agreement; and
(m)    No Optionor Party shall recognize any union not currently representing
Brewery employees, enter into any neutrality or card check agreement covering
any Brewery employees, or expand or alter the scope of any existing bargaining
unit without Pabst’s prior written consent.
4.2    Material Consents. From and after the Exercise Date until the earlier of
Closing or the termination of this Agreement in accordance with its terms, and
subject to the terms of this Agreement, the Parties hereby agree to use their
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transactions contemplated by this Agreement as promptly as
practicable and to cooperate with each other in connection with the foregoing;
provided, for the avoidance of doubt, that Pabst’s election whether or not to
deliver the Exercise Notice shall be made in Pabst’s sole discretion. Promptly
following receipt of the Exercise Notice (or, if Pabst requests, promptly
following the Closure Notice Delivery Date) until the earlier of the Closing or
the termination of this Agreement in accordance with its terms, Pabst shall use
commercially reasonable efforts in an effort to obtain any Permits (including,
without limitation, any TTB Licenses) and Contracts required in order for Pabst
to be able to operate, manage and maintain the Brewery and the other Purchased
Assets as operated, managed and maintained by Optionor in the ordinary course of
business as of the Effective Date (such Permits and Contracts, the “Material
Agreements and Permits”) and to cause all Governmental Entities and other third
parties to deliver such consents as are needed for the transfer, assignment,
novation or re-issuance of any Material Agreements and Permits (the “Material
Consents”) (including, without limitation, the consent to Pabst’s assumption of
the Water Supply Agreement). MillerCoors and Optionor agree, at no cost, to
cooperate with Pabst’s effort to obtain the Material Consents, using their
commercially reasonable efforts, which shall not include payment of any fees or
costs by MillerCoors or any of its Affiliates. For the avoidance of doubt, the
failure of any Governmental Entity or other third party to grant any consent
contemplated herein shall not constitute a default by any Party, provided such
Party used the requisite efforts and requisite cooperation and assistance to
obtain such consent and without prejudice to Article 7 below. Pabst shall be
solely responsible for any and all fees payable to Governmental Entities and any
other parties to Material Agreements and Permits in connection with the
transfer, assignment, novation or re-issuance of any Material Agreements and
Permits.


27


SC1:4886116.33

--------------------------------------------------------------------------------




4.3    Regulatory Filings/Approvals
(a)    Submission of Filings and Notices.
(i)
Exchanging Information. Optionor and Pabst shall each, upon request by the
other, furnish the other (or if requested, its outside counsel) with all
information concerning itself, its Affiliates, and their respective directors,
officers and stockholders and such other matters as may be reasonably necessary
or advisable in connection with any statement, filing, notice or application
made by or on behalf of Pabst, Optionor, MillerCoors or any of their respective
Affiliates to any Governmental Entity in connection with the Transaction.

(ii)
Initial Submissions. Optionor and Pabst shall prepare and file as promptly as
reasonably practicable all documentation to effect all necessary notices,
reports and other filings and to obtain as promptly as practicable all consents,
clearances, registrations, approvals, permits and authorizations necessary or
advisable to be obtained from any Governmental Entity in order to consummate the
Transaction. Without limiting the foregoing, each of Optionor and Pabst shall
cause Molson Coors Beverage Company and Blue Ribbon Intermediate Holdings LLC to
make its respective filing pursuant to the HSR Act with respect to the
Transaction as promptly as reasonably practicable after the Exercise Date and no
later than twenty (20) Business Days after the Exercise Date. Whether or not the
Transaction is consummated, Pabst shall be responsible for all fees and payments
to any Governmental Entity (including filing fees) incurred in order to obtain
any consent, clearance, registration, approval, permit or authorization or any
expiration or termination or a waiting period.

(iii)
Subsequent Submissions. Optionor and Pabst shall promptly provide (or cause
their respective Affiliates to provide) all non-privileged information and
documents requested by any Governmental Entity to the extent necessary or
advisable to obtain as promptly as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
such Governmental Entity in order to consummate the Transaction.

(iv)
Conduct of Interactions with Governmental Entities. Subject to applicable Laws
relating to the exchange of information, outside counsel for Pabst and Optionor
shall have the right to review in advance and, to the extent practicable, the
Parties will consult with the other on and consider in good faith the views of
the other in connection with, all the information relating to Pabst or Optionor,
as the case may be, and any of their respective Affiliates, that appears



28


SC1:4886116.33

--------------------------------------------------------------------------------




in any filing made with, or written materials submitted to, any Governmental
Entity in connection with the Transaction. In exercising the foregoing rights,
Optionor and Pabst shall act reasonably and as promptly as practicable.
(b)    Remedies. Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement, including Section 4.4(a), shall require Pabst or any
of its Affiliates (except where, following a change of control of Pabst, such
action or inaction would not materially impair the benefits or advantages Pabst
or any of its Affiliates expects to receive from the transactions contemplated
hereby or give rise to a material adverse effect on the business plan or
business strategy of Pabst or any of its Affiliates) to: (a) proffer to, agree
to, or to sell, divest, lease, license, transfer, dispose of or otherwise
encumber or hold separate, before or after the Closing, any material assets of
Pabst (including, for the avoidance of doubt, any of the Purchased Assets) or
any of its Affiliates (or to consent thereto); (b) proffer to, agree to or
implement any changes in (including through a licensing arrangement), or any
restrictions on or other impairment of, Pabst’s ability to use, own, operate or
take any other actions with respect to any material assets of Pabst or any of
its Affiliates or the operation of the Brewery; or (c) take any action to
overturn, defend against or oppose any action by any Governmental Entity to
prohibit the Transaction or prevent consummation of the Transaction.
4.4    Supplier Lists. Within 30 days following the Effective Date, (i) Optionor
shall provide Pabst with a list of all utility providers and suppliers for
Pabst’s products brewed at the Brewery (the “Supplier List”) and (ii)
MillerCoors will provide Pabst with complete copies of all of the formulas and
recipes for Pabst’s beer brewed at the Brewery (which, for the avoidance of
doubt, any modifications, changes to or improvements to formulas, recipes and
related know-how of Pabst shall be considered Purchased Assets for all purposes
of this Agreement). In the event of any conflict between this Section 4.4 and
any other provision of this Agreement, including the provisions of Section 1.2,
this Section 4.4 shall govern.
4.5    Software Configurations. Promptly upon the request of Pabst, Optionor,
MillerCoors, or any affiliate, agent or representative of Optionor or
MillerCoors (1) shall provide (for no additional consideration) all required
consents from Optionor, MillerCoors, or any Affiliate, for Pabst to obtain and
use any specific configurations or customized environments of third-party
software used at the Brewery for the production of Pabst beer, and (2) shall use
commercially reasonable efforts to make introductions to third-party vendors for
the software set forth on Schedule 1.2(a)(iii) as needed to make available to
Pabst (at Pabst’s sole expense) any such configurations or customized
environments to use at the Brewery in substantially the same manner as currently
used (provided, for the avoidance of doubt, that neither Optionor nor
MillerCoors shall have any obligation to cause any third-party vendor to make
available to Pabst such configurations or customized environments); provided it
does not involve MillerCoors’ or its Affiliates’ owned intellectual property.
The covenant required in this Section 4.5 shall survive the Closing for twelve
(12) months.
4.6    Pabst Notice to MillerCoors. The parties agree to the terms and
provisions set forth in Schedule 4.6.


29


SC1:4886116.33

--------------------------------------------------------------------------------




4.7    Estoppels. At Pabst’s request, Optionor shall deliver estoppel
certificates or certifications in the form required or permitted by any Lease(s)
or contract or agreement counterparties (or as otherwise reasonably approved by
Pabst if no such form exists) to any tenant(s) under the Lease(s) and/or
contract or agreement counterparties and shall use commercially reasonable
efforts to obtain such tenant(s)’ or contract counterparties’ execution of such
estoppels and deliver them to Pabst; provided, for the avoidance of doubt, that
the delivery of any tenant estoppel(s) shall not be a condition precedent to
Closing or (for the avoidance of doubt, without prejudice to Section 9.1(d)),
the basis for a Purchase Price reduction.
4.8     Legal Description.  If a Closing occurs, MillerCoors and Optionor
covenant to convey to Pabst at the Closing pursuant to the Deed all real
property that any Optionor Party owns and which is located at or in the near
vicinity of 81 East First Street and 15801 First Street in Irwindale,
California, including without limitation all real property owned by any Optionor
Party designated by the following tax parcel identification numbers: APN
8533-011-052, 8533-009-023, 8533-009-024 and 8533-009-021.  In furtherance of
the foregoing, and to account for any changes reasonably requested by Pabst,
MillerCoors and Optionor agree, at Pabst’s request, to cooperate with Pabst
prior to the Closing to update the legal description attached as Exhibit A
hereto and intended to be included in the Deed. Further, the real property
excepted out of the legal description and described on the last two pages of
Exhibit A hereto shall only be so excepted from the real property conveyed to
Pabst at Closing to the extent that such real property (1) was actually conveyed
to Metro Gold Line Foothill Construction Authority pursuant to the Condemnation
Judgment and, (2) for the avoidance of doubt, is not as of the Effective Date
owned by any Optionor Party.


5.    DAMAGE OR CONDEMNATION
5.1    Damage or Condemnation. All risk of loss resulting from any fire, flood
or any other casualty before the Closing shall remain with Optionor. If, before
the Closing, any Purchased Assets shall be materially damaged, or if the
Purchased Assets or any material portion thereof shall become the subject of any
proceedings, judicial, administrative or otherwise, with respect to the taking
by eminent domain or condemnation, Optionor shall notify Pabst in writing in
reasonable detail within five (5) Business Days of the damage or taking, and, if
Pabst has prior to its receipt of such notice delivered the Exercise Notice to
Optionor, then Pabst may terminate this Agreement by written notice to Optionor
given within ten (10) Business Days after Pabst receives written notice from
Optionor of the damage or taking, in which event Escrow Agent shall deliver the
Deposit to Pabst. If the Closing Date is within the aforesaid 10-Business Day
period, then Closing shall be extended to the next Business Day following the
end of said 10-Business Day period. If no such election to terminate is made,
and in any event if the taking or damage is not material (as applicable), this
Agreement shall remain in full force and effect and, upon the Closing, Optionor
shall assign, transfer and set over to Pabst all of the right, title and
interest of Optionor in and to any awards that have been or that have or may
thereafter be made for such taking, and Optionor shall assign, transfer and set
over to Pabst any insurance proceeds that may thereafter be made for such damage
or destruction, less any amounts reasonably and actually expended by Optionor to
collect any such insurance proceeds or to remedy any unsafe conditions at the
Real Property or, to the extent reasonably approved by Pabst (it being
understood that it would not be considered “reasonable” for Pabst not to approve
any repair or restoration work that any Optionor is required by applicable law)


30


SC1:4886116.33

--------------------------------------------------------------------------------




to repair or restore any damage provided and the Purchase Price allocated to the
Property will be credited by the amount of the deductible applicable to such
insurance payout to the extent not paid or satisfied as of the Closing. For the
purposes of this paragraph, the phrases “material damage”, “materially damaged”,
“material portion”, and “material taking” shall mean, damage to, or one or more
takings of, all or any portion of the Purchased Assets, (a) exceeding in the
cost of repair and/or value of taken property $5,000,000 in the aggregate, (b)
not covered by insurance, unless Optionor agrees to credit the Purchase Price
for the repair cost of such uninsured casualty not expended by Optionor prior to
Closing or (c) adversely affecting access to the Real Property or Brewery
operations.
6.    ESCROW PROVISIONS
6.1    Deposit. Not later than two (2) Business Days after the Exercise Date,
Pabst shall deposit in escrow with First American Title Insurance Company and,
in such capacity, the “Escrow Agent”; and in its capacity as issuer of the Title
Policy, the “Title Company”), in immediately available federal funds, the sum of
Ten Million Dollars ($10,000,000) (including interest thereon, the “Deposit”).
In the event that Pabst fails to timely deposit the Deposit with the Escrow
Agent, this Agreement shall terminate and be of no further force and effect
except for such obligations as expressly survive the termination of this
Agreement. At Closing, the Deposit shall be applied to the Purchase Price.
Otherwise, the Deposit shall be delivered to the Party entitled to receive the
Deposit in accordance with the provisions of this Article 6. The Party that
receives the benefit of the Deposit shall be responsible for any income taxes on
the interest portion (if any) of the Deposit.
6.2    Investment and Use of Funds. The Escrow Agent shall invest the Deposit in
government insured interest‑bearing accounts satisfactory to Pabst and Optionor,
shall not commingle the Deposit with any funds of the Escrow Agent or others,
and shall promptly provide Pabst and Optionor with confirmation of the
investments made. If the Closing under this Agreement occurs, the Escrow Agent
shall apply the Deposit to the Purchase Price at Closing and deliver it to
Optionor.
6.3    Termination. Except as otherwise expressly provided in this Agreement,
upon not less than ten (10) Business Days’ prior written notice to the Escrow
Agent and the other Party, Escrow Agent shall deliver the Deposit to the Party
requesting the same; provided, however, that if the other Party shall, within
said ten (10) Business Day period, deliver to the requesting Party and the
Escrow Agent a written notice that it disputes the claim to the Deposit, Escrow
Agent shall retain the Deposit until it receives written instructions executed
by both Optionor and Pabst as to the disposition and disbursement of the
Deposit, or until ordered by final court order, decree or judgment, which is not
subject to appeal, to deliver the Deposit to a particular Party, in which event
the Escrow Agent shall deliver the Deposit in accordance with such notice,
instruction, order, decree or judgment.
6.4    Interpleader. Pabst and Optionor mutually agree that in the event of any
controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the Deposit’s disposition, the Escrow
Agent shall not take any action, but instead shall await the disposition of any
proceeding relating to the Deposit or, at the Escrow Agent’s option, the Escrow
Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in


31


SC1:4886116.33

--------------------------------------------------------------------------------




which event the Escrow Agent may recover all of its court costs and reasonable
attorneys’ fees. Pabst and Optionor, whichever loses in any such interpleader
action, shall be solely obligated to pay such costs and fees of the Escrow
Agent, as well as the reasonable attorneys’ fees of the prevailing party in
accordance with the other provisions of this Agreement.
6.5    Liability of Escrow Agent. The Parties acknowledge that the Escrow Agent
is acting solely as a stakeholder at their request and for their convenience,
that the Escrow Agent shall not be deemed to be the agent of either of the
Parties, and that the Escrow Agent shall not be liable to either of the Parties
for any action or omission on its part taken or made in good faith, and not in
disregard of this Agreement, but shall be liable for its negligent acts and for
any loss, cost or expense incurred by Pabst or Optionor resulting from the
Escrow Agent’s mistake of law respecting the Escrow Agent’s scope or nature of
its duties. Optionor and Pabst jointly and severally indemnify and hold the
Escrow Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of the
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on the part of the Escrow Agent.
7.    CLOSING CONDITIONS
7.1    Conditions Precedent to Pabst’s Obligations
The obligation of Pabst to consummate the purchase of the Purchased Assets in
accordance with this Agreement following the Exercise Date is subject to the
satisfaction at or prior to the Closing Date (as the same may be extended
pursuant to Section 10.2) of the following conditions, any of which may be
waived in writing by Pabst (in its sole discretion):
(a)    Accuracy of Optionor’s Representations and Warranties. The
representations and warranties of Optionor and MillerCoors shall have been true
and correct in all material respects when made and shall be true and correct in
all material respects when remade on as of the Closing Date (without giving
effect to any materiality qualifier in such representations and warranties
themselves), as if made at each such time, in each case after giving effect to
any Representation Schedule Update (but only if such Representation Schedule
Updates (i) are delivered in accordance with the terms of this Agreement, (ii)
are not the cause or result of a breach of Optionor’s or MillerCoors’ covenants
or agreements herein, and (iii) are not material;
(b)    Performance by Optionor under this Agreement. Optionor and MillerCoors
shall have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by this Agreement;
(c)    Material Consents. Pabst shall have received all Material Consents;
(d)    Material Agreements and Permits. All Material Agreements and Permits
shall have been transferred to Pabst as of the Closing Date;


32


SC1:4886116.33

--------------------------------------------------------------------------------




(e)    Delivery of Documents. Optionor shall have timely executed and delivered
or caused to be delivered to Pabst or Escrow Agent (as applicable) the
deliveries listed in Section 8.2;
(f)    Absence of Prohibitions. No Law or Order (as defined below) shall have
been enacted, entered, issued, promulgated or enforced, in each case that is in
effect on the Closing Date and that prohibits or restricts the transactions
contemplated by this Agreement.
(g)    Liens; Survey; Title Insurance. The Purchased Assets shall be free and
clear of all Liens except the Permitted Liens, and Pabst shall have obtained the
Title Policy (or Title Company’s irrevocable commitment to issue the Title
Policy at and as of the Closing) subject to the Permitted Liens;
(h)    Casualty; Condemnation. Pabst shall have not elected to terminate this
Agreement pursuant to Section 5.1.
(i)    HSR. All filings required by the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), in connection with Pabst’s acquisition
of the Purchased Assets shall have been made and the applicable waiting periods
under the HSR Act shall have expired or terminated.
(j)    Schedule 7.1(j). The condition set forth on Schedule 7.1(j).
7.2    Conditions Precedent to Optionor’s Obligations.
The obligations of Optionor and MillerCoors to consummate the sale, transfer and
assignment to Pabst of the Purchased Assets in accordance with this Agreement
following receipt of the Exercise Notice are subject to satisfaction at or prior
to the Closing Date (as the same may be extended pursuant to Section 10.1) of
the following conditions, any of which may be waived in writing by Optionor (in
its sole discretion):
(a)    Accuracy of Pabst’s Representations and Warranties. The representations
and warranties of Pabst contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects when remade on and as of the Closing Date (in each case
without giving effect to any materiality qualifier in such representations and
warranties themselves).
(b)    Performance by Pabst. Pabst shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
to be performed or complied with by Pabst under this Agreement on the Closing
Date (including payment of the Purchase Price).
(c)    Delivery of Documents. Pabst shall have timely executed and delivered or
caused to be delivered to Optionor or Escrow Agent, as applicable, the
deliveries listed in Section 8.3;


33


SC1:4886116.33

--------------------------------------------------------------------------------




(d)    Absence of Prohibitions. No Law or Order shall have been enacted,
entered, issued, promulgated or enforced, in each case in effect on the Closing
Date and that prohibits or restricts the transactions contemplated by this
Agreement.
(e)    HSR. All filings required by the HSR Act in connection with Pabst’s
acquisition of the Purchased Assets shall have been made and the applicable
waiting periods under the HSR Act shall have expired or terminated.
7.3    Failure or Waiver of Conditions Precedent.
(a)    Either Optionor or Pabst may, at its election, at any time or times on or
before the Closing Date, waive in writing the benefit of any of the conditions
set forth in Section 7.1 or Section 7.2 above, as applicable. If any of the
conditions set forth in Section 7.1 or Section 7.2 are not fulfilled or waived
by the Party for whose benefit they are provided as of the Closing Date, the
Party to be benefitted by such unfulfilled conditions may, by written notice to
the other Party, terminate this Agreement as its sole recourse other than as set
forth in Section 7.3(b), whereupon all rights and obligations hereunder of each
Party shall be at an end except those that expressly survive any termination.
(b)    If this Agreement is terminated as a result of the failure of any
condition set forth in Section 7.1(a)-(b), Section 7.1(e)-(i) or Section
7.2(d)-(e), Pabst shall be entitled to a return of the Deposit.
(c)    Subject to the provisions of Article 10, if this Agreement is terminated
as a result of the failure of any condition set forth in Section 7.1(c)-(d),
Section 7.1(j), or Section 7.2(a)-(c), then Optionor shall be entitled to the
Deposit.
8.    CLOSING
8.1    Closing. The Closing shall occur on the Closing Date at the offices of
the Escrow Agent or through Escrow Agent pursuant to escrow arrangements
reasonably satisfactory to Optionor and Pabst. Upon completion of the deliveries
pursuant to Section 8.2 and Section 8.3, and satisfaction of the other
conditions to Closing set forth in Article 7, the Parties shall direct Escrow
Agent to release such deliveries and disbursements according to the terms of
this Agreement.
8.2    Optionor Parties’ Deliveries in Escrow. On or before 2 P.M. Central Time
on the Closing Date, the Optionor and/or MillerCoors shall deliver in escrow to
the Escrow Agent the following:
(a)    Deed. A grant deed for the Real Property (the “Deed”) in the form set
forth in Schedule A attached hereto, executed and acknowledged by Optionor.
(b)    Assignment of Leases and Contracts and Bill of Sale. An Assignment of
Leases and Contracts and Bill of Sale for each class of the Purchased Assets in
the form of Exhibit D attached hereto, executed by Optionor (the “Assignment and
Bill of Sale”).


34


SC1:4886116.33

--------------------------------------------------------------------------------




(c)    State Law Disclosures. Such disclosures and reports as are required from
Optionor by applicable state and local law in connection with the conveyance of
the Real Property and other Purchased Assets being conveyed by Optionor
hereunder, but excepting property disclosure statements which are hereby waived
by Pabst to the fullest extent allowed by law.
(d)    IRS Form W-9. Optionor shall deliver an IRS Form W-9, duly completed and
executed by Optionor and MillerCoors.
(e)    Optionor’s Certificate. A certificate (“Optionor’s Rep Certificate”)
executed by Optionor and MillerCoors certifying that all of the representations
and warranties of Optionor set forth in Article 2 and Article 3 are true and
correct in all material respects (without giving effect to any materiality
qualifier in such representations and warranties themselves) on and as of the
Closing Date, after giving effect to the Representations Schedule Updates.
Optionor and Pabst acknowledge that any matter disclosed in the Optionor’s Rep
Certificate that makes any of the representations and warranties of Optionor
after giving effect to the Representation Schedule Updates set forth in Article
2 or Article 3 untrue in any material respect shall be subject to the provisions
of Section 10.2.
(f)    Evidence of Authority. Documentation to establish, to the reasonable
satisfaction of the Title Company, the due authorization, execution and delivery
by Optionor and MillerCoors of this Agreement and the transaction and of all
other documents contemplated by this Agreement to be executed and delivered by
Optionor and/or MillerCoors.
(g)    Evidence of Termination. Documentation evidencing the termination of or
the written notices of termination sent with respect to all Cancelled Contracts.
(h)    Memorandum. A memorandum of the restrictions in Section 1.10.
(i)    Tax Forms. All applicable real property transfer tax, personal property
transfer tax and other document recording tax forms and related documents
(collectively, the “Transfer Tax Returns”) as are required from Optionor in
order to permit the recording of the Deed or are otherwise required by
applicable law in connection with the transfer of the Property provided for
herein (including a California State Form 593-C certificate from Optionor or its
applicable parent entity sufficient to exempt Optionor from any California state
withholding requirement with respect to the transfer contemplated herein), in
each case, duly executed by Optionor.
(j)    Owner’s Affidavit. An owner’s affidavit executed and acknowledged by
Optionor which is acceptable to the Title Company in order to issue (i) an ALTA
2006 Owner’s Title Insurance Policy insuring the Real Property, (ii) customary
“gap” protection through the date of recording of the Deed, (iii) any CLTA or
ALTA owner endorsement or affirmative insurance requested by Pabst and issuable
in California, and (b) any other affidavit(s) reasonably required by the Title
Company in order to issue (i), (ii) and (iii).
(k)    Liability Disclosure. An updated and final Liability Disclosure Notice.




35


SC1:4886116.33

--------------------------------------------------------------------------------




(l)    Additional Documents. Such additional documents as Escrow Agent or the
Title Company or any other title insurer issuing coverage in connection with the
transfer or financing of the Property may reasonably require for the
consummation of the transactions contemplated by this Agreement.
8.3    Pabst’s Deliveries in Escrow. On or before 2 P.M. Central Time on the
Closing Date, Pabst shall deliver in escrow to the Escrow Agent the following:
(a)    Purchase Price. The Purchase Price in cash, less the Deposit (which is to
be applied to the Purchase Price), plus or minus applicable prorations and
adjustments under Article 9, deposited by Pabst with the Escrow Agent in
same‑day federal funds wired for credit into the Escrow Agent’s escrow account;
(b)    Assignment of Leases and Contracts and Bill of Sale. The Assignment and
Bill of Sale executed by Pabst;
(c)    Evidence of Authority. Documentation to establish to Title Company’s
reasonable satisfaction the due authorization of Pabst’s execution of this
Agreement and the due authorization of Pabst of the transaction and all
documents contemplated by this Agreement, including a certificate of secretary;
(d)    Pabst's Certificate. A certificate executed by Pabst certifying that all
of the representations and warranties of Pabst set forth in Article 2 are true
and correct in all respects on and as of the Closing Date.
(e)    State Law Disclosures. Such disclosures and reports as are by applicable
state and local law in connection with the conveyance of the Real Property and
Purchased Assets, but excepting property disclosure statements which are hereby
waived by MillerCoors to the fullest extent allowed by law;
(f)    Memorandum. A memorandum of the restrictions in Section 1.10; and
(g)    Additional Documents. Such additional documents as Escrow Agent or the
Title Company may reasonably require for the consummation of the transactions
contemplated by this Agreement.
(h)    Tax Forms. The (i) Transfer Tax Returns as are required from Pabst in
order to permit the recording of the Deed or are otherwise required by
applicable law in connection with the transfer of the Property provided for
herein (including a Preliminary Change of Ownership Report to be filed with the
Deed at Closing), in each case, duly executed by Pabst and (ii) if applicable,
exemption certificate in form and substance necessary to claim the partial
manufacturing exemption from California sales and use tax in connection with the
sale of the Purchased Assets and any resale exemption certificate for any
inventory included within the Purchased Assets.


36


SC1:4886116.33

--------------------------------------------------------------------------------




8.4    Closing Statements/Escrow Fees. At the Closing, Optionor and Pabst shall
deposit with the Escrow Agent an executed closing statement consistent with this
Agreement in the form required by the Escrow Agent.
8.5    Post-Closing Deliveries. Promptly after the Closing, Optionor shall
deliver to the Real Property or to such address as Pabst shall otherwise request
at or prior to Closing, to the extent in Optionor’s or its Affiliates’
possession or control all keys, combinations and codes to all locks on the Real
Property or the other Purchased Assets.
8.6    Closing Costs. Each Party shall pay its portion of the Closing costs as
set forth in Section 12.1. The provisions of this Section 8.6 shall survive the
Closing and any earlier termination of this Agreement.
8.7    Close of Escrow. Upon satisfaction or completion of the foregoing
conditions and deliveries, the Parties shall direct the Escrow Agent to close
this transaction by making disbursements according to the closing statements
executed by Optionor and Pabst, and thereafter to record and deliver the
documents described above to the appropriate parties.
9.    PRORATIONS
Prorations and adjustments with respect to the Purchased Assets shall be made as
of the Closing Date as set forth in this Article 9.


9.1    Prorations. All prorations hereinafter provided to be made as of the
Closing shall each be made as of the end of the day before the Closing Date.
Optionor shall provide Pabst with a schedule of proposed prorations no later
than seven (7) Business Days prior to the Closing Date and the Parties shall
cooperate with each other in a commercially reasonable manner to finalize the
prorations prior to the Closing. In each such proration set forth below, the
portion thereof applicable to periods beginning as of Closing shall be credited
to Pabst or charged to Pabst as applicable and the portion thereof applicable to
periods ending immediately prior to the Closing shall be credited to Optionor or
charged to Optionor as applicable. At the Closing, the Purchase Price shall be
adjusted by the net prorations made pursuant to this Article 9.
(a)        Operating Costs. Maintenance costs and expenses, utility (including
without limitation water, sewer, electric and gas) and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Purchased Assets shall be prorated
as of the Closing (and reasonably estimated by the Parties if final bills or
meter readings (as applicable) are not available).
(b)    Taxes and Assessments. Taxes and Assessments. Real property ad valorem
taxes and assessments and personal property ad valorem taxes and assessments
(all such real property and personal property taxes and assessments, “Property
Taxes”) and installments for special assessments or similar taxes applicable to
the Land and Improvements (“Special Assessments”) imposed by Governmental Entity
applicable to tax year in which the Closing occurs, shall be prorated as of the
Closing Date (with amounts allocable to the portion of the year on or prior to
the Closing Date being allocated to Optionor and amounts allocable to the
portion of the year after the Closing


37


SC1:4886116.33

--------------------------------------------------------------------------------




Date being allocated to Pabst), and Pabst shall be responsible for payment of
all such amounts payable after the Closing; provided that if Pabst is required
to pay to any Governmental Entity an amount that is allocable to Optionor under
this Section 9.1(b), then such amount shall be paid by Optionor to Pabst within
three (3) days of payment by Pabst to the applicable Governmental Entity.
Optionor shall receive a credit at Closing for any taxes and assessments paid by
Optionor and applicable to any period, or portion thereof, after the Closing.
Notwithstanding anything else in this Agreement to the contrary, Optionor shall
be responsible for any Property Taxes and any Special Assessments imposed or
assessed with respect to a period (or portion thereof) ending on or prior to the
Closing Date, including, for the avoidance of doubt, any such Property Taxes and
such Special Assessments assessed or levied after the Closing in respect of
periods prior to Closing. Any refund or rebate of taxes resulting from a tax
audit, protest, challenge or appeal, including, without limitation, the ongoing
property tax appeal with Los Angeles County for the years 2013 through 2019, (an
“Appeal”) for a tax year, or portion thereof, ending on or prior to the Closing
Date shall belong to Optionor, whether received before or after Closing, and
Optionor shall have the sole authority to prosecute such Appeal; provided that
Pabst shall allow Optionor, its Affiliates, and its representatives access to
the Purchased Assets (including site tours of the Land and Improvements) as
reasonably requested by Optionor in connection with an Appeal; provided,
further, that Pabst, at its own expense, may participate in such Appeal;
provided, further, that Optionor shall not settle or compromise any Appeal
without the written consent of Pabst (which consent shall not be unreasonably
withheld, conditioned or delayed) if such settlement or compromise may
reasonably be expected to result in an increase in the taxes for any tax year
ending after the Closing Date. Any refund or rebate of taxes, less costs
incurred in connection therewith, resulting from an Appeal for the tax year in
which the Closing Date occurs shall be prorated between the parties as of the
Closing Date, whether received before or after Closing, and Optionor and its
Affiliates and Pabst shall mutually cooperate in the prosecution of any such
Appeal. Any reasonable costs that Optionor and its Affiliates or Pabst incurs in
such cooperation will be paid out of any refund or rebate of taxes arising from
such protest or other Appeal. Optionor shall pay any and all sales taxes owed
for periods prior to the Closing and assist Pabst in obtaining a tax clearance
certificate evidencing the payment of all such taxes owed for periods prior to
Closing and owed in connection with the Closing promptly following the Closing.
The foregoing obligations of Optionor and Pabst shall survive the Closing
without limitation.
(c)    Fees and Charges under Service Contracts, Licenses and Permits. Except
for any transfer or assignment fees incurred under Section 4.2, which are the
responsibility of Pabst, fees and charges under such of the Service Contracts,
licenses and permits as are being assigned to and assumed by Pabst at the
Closing, shall be prorated on the basis of the periods to which such fees and
charges under said Service Contracts, licenses and permits relate.


38


SC1:4886116.33

--------------------------------------------------------------------------------




(d)    Collected Rent. All collected rent and other collected income under
leases demising the Purchased Assets in effect on the Closing Date shall be
prorated as of the Closing.
(e)    Carbon Credits. Optionor and its Affiliates shall retain all greenhouse
gas emission credits, carbon credits or similar environmental tax credits which
are related to the Brewery allocated to the Brewery for periods prior to the
Closing Date.
(f)    Final Adjustment After Closing. If final prorations cannot be made at
Closing for any item being prorated under this Section 9.1, then Pabst and
Optionor agree to allocate such items on a fair and equitable basis as soon as
invoices or bills are available, with final adjustment to be made as soon as
reasonably possible after the Closing but no later than sixty (60) days after
the Closing (except as to real property ad valorem taxes and personal property
ad valorem taxes applicable to the tax year in which the Closing occurs, the
final adjustment with respect to which shall take place not later than thirty
(30) days after receipt of the tax notice or the final disposition of any Appeal
thereof), to the effect that income and expenses (other than ad valorem taxes)
are received and paid by the Parties on an accrual basis with respect to their
period of ownership. Payments in connection with the final adjustment shall be
due within ten (10) days of written notice. In the event Optionor’s Appeal of
the taxes due for the year of Closing are successful, the parties agree to
re-prorate the taxes based on the results of said Appeal within ninety (90) days
after the finalization of the Appeal.
9.2    Deposits. Pabst shall be responsible for making any deposits and prepaid
expenses relating to the post-Closing period required with utility companies or
under the terms of any other Assumed Contracts. Any of Optionor’s (or its
Affiliates) deposits, prepaid expenses or advances relating to the post-Closing
period shall be returned to Optionor and its Affiliates or paid to Optionor and
its Affiliates at Closing.
9.3    Survival. The provisions of this Article 9 shall survive the Closing.


39


SC1:4886116.33

--------------------------------------------------------------------------------




10.    DEFAULT AND DAMAGES
10.1    Default by Pabst. If Pabst, following delivery of the Exercise Notice,
defaults in its obligation to purchase the Purchased Assets on the Closing Date,
Optionor shall have the right, after written notice to Pabst and a thirty (30)
day opportunity for Pabst to cure the same (provided however, that in no event
may the Closing Date be extended beyond December 31, 2020), to terminate this
Agreement by written notice to Pabst and thereafter to obtain and retain the
Deposit as liquidated damages to recompense the Optionor and MillerCoors for
time spent, labor and services performed, and the loss of its bargain. Pabst and
MillerCoors and Optionor agree that it would be impracticable or extremely
difficult to affix damages if Pabst so defaults and that the Deposit represents
a reasonable estimate of Optionor’s damages. Optionor and MillerCoors agree to
accept the Deposit as Optionor’s total damages and relief hereunder if Pabst
defaults in any of its obligations to be performed on the Closing Date, and
Optionor thereafter exercises its termination right. If this Agreement is so
terminated, Pabst shall have no further right to purchase the Purchased Assets
and the Option shall have no force and effect.
/s/ RU        /s/ GH            /s/ GH
____________     ______________     _________________
Pabst’s Initials Optionor’s Initials MillerCoors’ Initials




10.2    Default by Optionor. If (i) Optionor or MillerCoors default in a
material obligation under this Agreement to be performed on or prior to the
Closing Date, then, in each case, Pabst may elect, after written notice to
Optionor and MillerCoors and a thirty (30) day opportunity for Optionor to cure
the same: (a) to terminate this Agreement on or prior to the Closing Date, in
which event Pabst shall be entitled to the return of the Deposit to Pabst
without any further action by Optionor and MillerCoors and to recover from
Optionor and MillerCoors (on a joint and several basis) an amount equal to third
party out-of-pocket costs and expenses incurred by Pabst in connection with this
Agreement and the transactions contemplated hereby, (b) to bring a suit for
specific performance of this Agreement or any of its terms, and/or (c) to pursue
any and all other remedies at law or in equity, but (1) in respect of any claims
for breach of the Fundamental Covenant, subject to a liability cap of
$40,000,000, and (2) in respect of any claims for breach of any other covenant,
subject to a liability cap of $10,000,000, except in each case in the event of
intentional misconduct that materially impairs the value of, or Pabst’s use or
operation of, the Purchased Assets. In the event that a Representation Schedule
Update or Optionor’s Rep Certificate discloses information revealing that any of
the representations and warranties of Optionor and/or MillerCoors set forth in
Article 2 or Article 3 is or was untrue in any manner which would have a
Material Adverse Effect or would be untrue in a material respect were it to be
re-made at Closing without the benefit of such Representation Schedule Update or
the inclusion of such information in such Optionor’s Rep Certificate, then,
provided that the relevant information became untrue after the Representation
Date and is not the cause or result of a breach of Optionor’s or MillerCoors’
covenants or agreements herein, then Pabst may elect in its sole discretion (i)
to waive such breach or (ii) to terminate this Agreement, in which event Pabst
shall be entitled to the return of the Deposit to Pabst without any further
action by Optionor and MillerCoors and (if such Representation Schedule Update
or Optionor’s Rep Certificate evidences a material impairment to the value, use
or operation of the


40


SC1:4886116.33

--------------------------------------------------------------------------------




Purchased Assets), to recover from Optionor and MillerCoors (on a joint and
several basis) an amount equal to third party out-of-pocket costs and expenses
incurred by Pabst in connection with this Agreement and the transactions
contemplated hereby, but not to exceed Five Hundred Thousand and No/100
($500,000.00).
The provisions of this Article 10 shall survive the Closing or the termination
of this Agreement.
11.    SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES
11.1    Survival.
(a)    The representations and warranties of the Parties contained in this
Agreement (other than the Optionor’s Fundamental Representations and Pabst’s
Fundamental Representations) and all claims with respect thereto shall survive
for one (1) year after the Closing Date, whereupon they shall terminate and be
without any further effect.
(b)    The Optionor’s Fundamental Representations and the Pabst’s Fundamental
Representations shall survive for so long as the applicable statute of
limitations with respect thereto after the Closing Date, whereupon they shall
terminate and be without any further force or effect. All covenants and
agreements contained in this Agreement (a) that contemplate performance in full
on or prior to the Closing, and all claims with respect thereto, shall survive
the Closing until the date which is one (1) year from the Closing Date,
whereupon they shall terminate and be without any further effect; and (b) that
contemplate performance, in full or in part, following the Closing (including,
without limitation, the provisions of Section 11.2(d) and Section 11.3(a)(iv),
and all claims with respect thereto, shall survive the Closing until the
expiration of the applicable statute of limitations period therefor, whereupon
they shall terminate and be without any further effect. Each aforementioned
period (including as set forth in Section 11.1(a)) is referred to herein as the
“Survival Period” as applicable to the corresponding representation and
warranty, covenant or agreement. The Parties agree that in the event notice of
any claim for indemnification under this Article 11 has been delivered within
the applicable Survival Period, such claim and the representations and
warranties, covenants, agreements and/or other terms and provisions that are the
subject of such claim shall survive until such time as such claim is finally
resolved.
11.2    Indemnification by Optionor and MillerCoors. From and after the Closing,
Optionor and MillerCoors shall indemnify, defend and hold harmless Pabst, its
Affiliates and their respective directors, officers, shareholders, partners,
members, agents, representatives and employees and their heirs, successors and
permitted assigns, each in their capacity as such (the “Pabst Indemnified
Parties”), from, against and in respect of any damages, losses, claims, charges,
Liabilities, proceedings, payments, judgments, settlements, assessments,
deficiencies, taxes, interest, penalties, and costs and expenses (including
removal costs, remediation costs, closure costs, fines, penalties and expenses
of investigation, successful enforcement and ongoing monitoring, reasonable
attorneys’ fees and other reasonable out of pocket disbursements) (collectively,
“Losses”) actually imposed on, sustained, incurred or suffered by, or asserted
against, any of the Pabst Indemnified Parties, whether in respect of Third Party
Claims, claims between the Parties or otherwise, arising out of:


41


SC1:4886116.33

--------------------------------------------------------------------------------




(a)    any breach of any representation or warranty made by Optionor contained
in Article 2 or Article 3 attached hereto;
(b)    any breach of any covenant or agreement of Optionor contained in this
Agreement;
(c)    any taxes for which Optionor is responsible under this Agreement;
(d)    any Liabilities retained by Optionor or MillerCoors pursuant to Section
1.3, but only in respect of Third Party Claims;
(e)    Employment Liabilities for which Optionor or MillerCoors are responsible
under this Agreement;
(f)    any matter contained in the Liability Disclosure Notice(s); and
(g)    the Optionor WARN Liabilities.
From and after the Effective Date, Optionor and MillerCoors shall indemnify,
defend and hold harmless the Pabst Indemnified Parties from, against and in
respect of any Losses actually imposed on, sustained, incurred or suffered by,
or asserted against, any of the Pabst Indemnified Parties, whether in respect of
Third Party Claims, claims between the Parties or otherwise, arising out of the
MC 4.6 Indemnity.
11.3    Indemnification by Pabst.
(a)    From and after the Closing, Pabst shall indemnify, defend and hold
harmless Optionor, MillerCoors and their Affiliates and their respective
directors, officers, shareholders, partners, members, agents, representatives
and employees and their heirs, successors and permitted assigns, each in their
capacity as such (the “Optionor Indemnified Parties” and, collectively with the
Pabst Indemnified Parties, the “Indemnified Parties”), from, against and in
respect of any Losses actually imposed on, sustained, incurred or suffered by,
or asserted against, any of the Optionor Indemnified Parties, whether in respect
of Third Party Claims, claims between the Parties or otherwise, arising out of:
(i)
any breach of any representation or warranty made by Pabst contained in Article
2;

(ii)
any breach of a covenant or agreement of Pabst contained in this Agreement;

(iii)
any taxes for which Pabst is responsible under this Agreement;

(iv)
any Liabilities assumed by Pabst pursuant to Section 1.3, but only in respect of
Third Party Claims;



42


SC1:4886116.33

--------------------------------------------------------------------------------




(v)
Employment Liabilities for which Pabst is responsible under this Agreement; and

(vi)
the Pabst WARN Liabilities.



(b)    From and after the Effective Date, Pabst shall indemnify, defend and hold
harmless the Optionor Indemnified Parties from, against and in respect of any
Losses actually imposed on, sustained, incurred or suffered by, or asserted
against, any of the Optionor Indemnified Parties, whether in respect of Third
Party Claims, claims between the Parties or otherwise, arising out of:
(i)     Pabst Inspection Liabilities;
(ii)    Pabst Hiring Liability; and
(iii)     the Pabst 4.6 Indemnity.


11.4    Third Party Claim Indemnification Procedures.
(a)    From and after Closing, in the event that any written claim or demand for
which an indemnifying party (an “Indemnifying Party”) may have liability to any
Indemnified Party under this Agreement asserted against or sought to be
collected from any Indemnified Party by a third party (a “Third Party Claim”),
such Indemnified Party shall promptly, but in no event more than twenty (20)
Business Days following such Indemnified Party’s receipt of a Third Party Claim,
notify the Indemnifying Party in writing of such Third Party Claim, the amount
or the estimated amount of damages sought thereunder to the extent then
ascertainable (which estimate shall not be conclusive of the final amount of
such Third Party Claim), any other remedy sought thereunder, any relevant time
constraints relating thereto and, to the extent practicable, any other material
details pertaining thereto (a “Claim Notice”); provided, however, that the
failure timely to give a Claim Notice shall affect the rights of an Indemnified
Party hereunder only to the extent that such failure has a prejudicial effect on
the defenses or other rights available to the Indemnifying Party with respect to
such Third Party Claim. The Indemnifying Party shall have fifteen (15) Business
Days (or such lesser number of days set forth in the Claim Notice as may be
required by court proceeding in the event of a litigated matter) after receipt
of the Claim Notice (the “Notice Period”) to notify the Indemnified Party that
it desires to defend the Indemnified Party against such Third Party Claim.
(b)    In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
a Third Party Claim, the Indemnifying Party shall have the right to defend the
Indemnified Party by appropriate proceedings and, subject to the provisions of
Section 9.1(b) with respect to an Appeal, shall have the power to direct and
control such defense at the Indemnifying Party’s expense, unless (i) the amount
claimed in such Third Party Claim, together with the aggregate amount of any
pending claims for indemnification by the Indemnifying Party under this Article
11, exceeds (or may exceed) the liability to the Indemnified Party, (ii) such
Third Party Claim is made by any Governmental Entity


43


SC1:4886116.33

--------------------------------------------------------------------------------




or (iii) such Third Party Claim is made in respect of an Order that would
materially restrict or otherwise materially adversely affect the future activity
or conduct of the Indemnified Party or any of its Affiliates (including, in the
case of any Pabst Indemnified Party, the future operations or conduct of the
Purchased Assets (or any portion thereof)). If the Indemnifying Party does not
have the right to defend the Indemnified Party pursuant to the previous
sentence, then the Indemnified Party shall take all reasonable steps necessary
to defend diligently such Third Party Claim within ten (10) Business Days after
the date on which the Claim Notice was required to be delivered. The Indemnified
Party (or the Indemnifying Party if the Indemnifying Party does not have the
right to direct and control defense of a matter) shall have the right, but not
the obligation, to participate in any such defense and to employ separate
counsel of its choosing. If the Indemnified Party elects to participate and
employ separate counsel, the fees and expenses of such counsel shall not
constitute Losses unless the Indemnifying Party does not have the right to
direct and control the defense of such matter or has the right to direct and
control the defense of such matter and fails to take all reasonable steps to
defend diligently such claim, in which case such fees and expenses shall
constitute Losses. The Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, settle, compromise or offer to settle or
compromise any Third Party Claim on a basis that would result in %3. the
imposition of an Order that would restrict or otherwise adversely affect the
future activity or conduct of the Indemnified Party or any of its Affiliates
(including, in the case of any Pabst Indemnified Party, the future operations or
conduct of the Purchased Assets (or any portion thereof)), %3. a finding or
admission of a violation of Law or violation of the rights of any Person by the
Indemnified Party or any of its Affiliates, %3. any monetary liability of the
Indemnified Party that will not be fully and promptly indemnified hereunder by
the Indemnifying Party, or %3. such Indemnified Party not being completely and
unconditionally released from any and all liabilities (including any and all
debts, guaranties, assurances, commitments and obligations of any kind, whether
fixed, contingent or absolute) claimed in the Third Party Claim.
(c)    If the Indemnifying Party %3. elects not to defend the Indemnified Party
against a Third Party Claim, whether by not delivering the Indemnified Party
timely notice of its election to so defend or otherwise, or %3. after assuming
the defense of a Third Party Claim, fails to take reasonable steps necessary to
defend diligently such Third Party Claim within ten (10) Business Days after
receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Party shall have the right but
not the obligation to assume its own defense (including settling, compromising
or offering to settle or compromise such Third Party Claim, without the
Indemnifying Party’s consent); provided that the Indemnified Party’s right to
indemnification for a Third Party Claim shall not be adversely affected by
assuming the defense of such Third Party Claim.
(d)    The Indemnified Party and the Indemnifying Party shall reasonably
cooperate in the defense of a Third Party Claim pursuant to Section 11.4(b),
including by providing reasonable access to each other’s relevant information,
business records and other documents, and employees; provided that any costs and
expenses related to the investigation and defense of a Third Party Claim
incurred by the Indemnified Party shall be counted as Losses.
(e)    The Indemnified Party and the Indemnifying Party shall use reasonable
efforts to avoid production of confidential information (consistent with
applicable law), and to cause


44


SC1:4886116.33

--------------------------------------------------------------------------------




employees, counsel and others representing any party to a Third Party Claim to
avoid production or disclosure of information that would reasonably be expected
to cause the loss or waiver of the protection of any attorney-client privilege,
attorney work product or other relevant legal privilege.
11.5    Direct Claims. In the event of a Closing, if an Indemnified Party wishes
to make a claim for indemnification under this Agreement for a Loss that does
not result from a Third Party Claim (a “Direct Claim”), the Indemnified Party
shall notify the Indemnifying Party in writing of such Direct Claim, the amount
or the estimated amount of damages sought thereunder to the extent then
ascertainable (which estimate shall not be conclusive of the final amount of
such Direct Claim), any other remedy sought thereunder, any relevant time
constraints relating thereto and, to the extent practicable, any other material
details pertaining thereto as soon as reasonably practicable, but in any event
no more than twenty (20) Business Days after the Indemnified Party becomes aware
of circumstances indicating that the Indemnified Party has incurred or could
reasonably be expected to incur Losses in respect of which it is entitled to
indemnification hereunder; provided, however, that the failure to timely deliver
notice of a Direct Claim pursuant to this Section 11.5 shall affect the rights
of an Indemnified Party hereunder only to the extent that such failure has a
prejudicial effect on the defenses or other rights available to the Indemnifying
Party with respect to such Direct Claim. If the Indemnifying Party rejects all
or any part of the Direct Claim or fails to respond within twenty (20) Business
Days of such notice, the Indemnified Party shall be free to seek enforcement of
its rights to indemnification under this Agreement with respect to such Direct
Claim.
11.6    Payments. The Indemnifying Party shall pay all amounts payable pursuant
to this Article 11, by wire transfer of immediately available funds, promptly
following receipt from an Indemnified Party of an invoice, together with all
accompanying reasonably detailed back-up documentation (including bank account
information), for a Loss that is the subject of indemnification hereunder,
unless the Indemnifying Party in good faith disputes the Loss, in which event it
shall so notify the Indemnified Party. In any event, the Indemnifying Party
shall pay to the Indemnified Party, by wire transfer of immediately available
funds, the amount of any Loss for which it is liable hereunder no later than
three (3) Business Days following any final determination of such Loss and the
Indemnifying Party’s liability therefor. A “final determination” shall exist
when %4. the Parties have reached an agreement in writing, or %4. with respect
to any Dispute, when such Dispute has been finally settled by arbitration
pursuant to and in accordance with Section 12.4 of this Agreement or by the
Independent Accountants pursuant to and in accordance with Section 12.5 of this
Agreement.
11.7    Characterization of Indemnification Payments. All payments made by an
Indemnifying Party to an Indemnified Party in respect of any claim pursuant to
Section 11.2 or Section 11.3 shall be treated as adjustments to the Purchase
Price for tax purposes.
11.8    Remedies. If the Closing occurs, the rights and remedies of the Parties
under this Article 11 shall be exclusive and in lieu of any and all other rights
and remedies the Parties may have after the Closing under this Agreement and
Optionor each expressly waives any and all other rights or causes of action it
or its Affiliates may have against the other Party or its Affiliates arising
under or based on applicable Law with respect to the subject matter hereof. Each
Indemnified Party shall take and shall cause its Affiliates to take reasonable
steps to mitigate the Losses to the extent


45


SC1:4886116.33

--------------------------------------------------------------------------------




required by Law after becoming aware of any event which would reasonably be
expected to give rise to any Losses.
11.9    Limitations on Indemnification.
(a)    The liability of Optionor to the Pabst Indemnified Parties in respect of
any Losses imposed on, sustained, incurred or suffered by or asserted against
any of the Pabst Indemnified Parties in respect of (i) any claims pursuant to
Section 11.2(a) (other than with respect to Optionor’s Fundamental
Representations) shall not exceed in the aggregate $1,500,000; (ii) any claims
pursuant to Section 11.2(b) other than with respect to the Fundamental Covenant
shall not exceed in the aggregate $10,000,000; (iii) any claims pursuant to
Section 11.2(a) with respect to the Fundamental Representation set forth in
3.1(g)(iii) and claims pursuant to Section 11.2(b) with respect to the
Fundamental Covenant shall not exceed in the aggregate $40,000,000, (iv) any
claims pursuant to Section 11.2(e) shall be as set forth in paragraph (b) of
Schedule 1.4; and (v) any other claims pursuant to Section 11.2 shall not exceed
in the aggregate the Purchase Price.
(b)    The liability of Pabst to the Optionor Indemnified Parties in respect of
any Losses imposed on, sustained, incurred or suffered by or asserted against
any of the Optionor Indemnified Parties in respect of (i) any claims pursuant to
Section 11.3(a)(i) (other than with respect to Pabst’s Fundamental
Representations) shall not exceed in the aggregate $1,500,000; (ii) any claims
pursuant to Section 11.3(a)(ii) shall not exceed in the aggregate $10,000,000;
(iii) any claims pursuant to Section 11.3(a)(v) shall be as set forth in
paragraph (b) of Schedule 1.4; and (iv) any other claims pursuant to Section
11.3 shall not exceed in the aggregate the Purchase Price.
(c)    The amount of any Losses payable under Article 11 by an Indemnifying
Party will be (i) computed net of any insurance proceeds actually received by
the Indemnified Party with respect thereto, and (ii) reduced by the amount of
proceeds actually received by the Indemnified Party from any recovery from any
third party in respect of such Loss, in each case relating to the matters
described in the notice for the claim.
(d)    No claim for indemnification under Article 11 may be made by either Party
for any Losses to the extent such Losses were specifically included in the
calculation of the adjustment to the Purchase Price pursuant to Article IX
(Proration).
(e)    Any amounts payable pursuant to the indemnification obligations under
this Article 11 shall be paid without duplication, and in no event shall any
Party be entitled to recover indemnification payments under different provisions
of the Agreement in respect of the same Loss.
(f)    If an Indemnified Party recovers an amount from a third party in respect
of a Loss after all or a portion of such Loss has been paid by an Indemnifying
Party pursuant to this Article 11, the Indemnified Party shall promptly remit to
the Indemnifying Party the excess (if any) of (i) the amount paid by the
Indemnifying Party in respect of such Loss, plus the amount received from the
third party in respect thereof, less (ii) the full amount of the Loss.
(g)    Optionor and MillerCoors shall not be liable with respect to any claim
made pursuant to Section 11.2(a) for breach of representation and warranty if
(i) Pabst had knowledge of


46


SC1:4886116.33

--------------------------------------------------------------------------------




such breach prior to the Closing and (ii) Pabst has the right (due to such
breach) to terminate this Agreement pursuant to Section 7.1(a) and nonetheless
elects to Close the transactions contemplated hereunder. For purposes of this
Section 11.9, Pabst shall be deemed to have knowledge of any breach of a
representation or warranty contained herein if the breach was disclosed to Pabst
in the Data Room at least forty-eight (48) hours prior to Closing.
(h)    NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, EXCEPT TO THE
EXTENT AWARDED BY A COURT TO A THIRD PARTY PURSUANT TO A THIRD PARTY CLAIM, AN
INDEMNIFIED PARTY WILL NOT BE ENTITLED TO RECOVER ANY CONSEQUENTIAL OR
INCIDENTAL, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES IN CONNECTION WITH ANY CLAIM
ASSERTED PURSUANT TO THIS ARTICLE 11 OR INCLUDING ANY RECOVERY UNDER A “MULTIPLE
OF PROFITS,” “MULTIPLE OF CASH FLOW,” “MULTIPLE OF EBITDA” OR SIMILAR VALUATION
METHODOLOGY IN CALCULATING THE AMOUNT OF ANY INDEMNIFIABLE LOSSES.
(i)    EXCEPT IN THE EVENT OF (A) FRAUD OR AN INTENTIONAL MISREPRESENTATION WITH
AN INTENT TO MISLEAD OR DECEIVE, (B) WITH RESPECT TO THE COVENANTS OF OPTIONOR
AND/OR MILLERCOORS (AND NOT ANY REPRESENTATIONS OR WARRANTIES), INTENTIONAL
MISCONDUCT THAT MATERIALLY IMPAIRS THE VALUE OF, OR PABST’S USE OR OPERATION OF,
THE PURCHASED ASSETS OR (C) AS OTHERWISE SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION IN SECTION 10.2, SECTION 12.1 OR SECTION
12.2, THE RIGHTS OF INDEMNITY PROVIDED IN THIS ARTICLE 11 ARE PABST’S SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO ANY AND ALL CLAIMS OF ANY KIND WHATSOEVER
ARISING OUT OF OR RELATING IN ANY WAY TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY AND ALL BREACHES OR ALLEGED
BREACHES OF ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OF THE
PARTIES, OR ANY OTHER PROVISION OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY) AND ALL OTHER REMEDIES AND RIGHTS OF INDEMNITY OR
CONTRIBUTION, WHETHER CREATED BY LAW OR OTHERWISE, ARE HEREBY WAIVED.
11.10    Submission to Arbitration. All claims for indemnification pursuant to
this Article 11 that are in Dispute shall be finally settled by arbitration
pursuant to and in accordance with Section 12.4 of this Agreement, other than
Accounting Disputes which shall be settled by the Independent Accountants in
accordance with Section 12.5.
The provisions of this Article 11 shall survive the Closing indefinitely (it
being understood, for the avoidance of doubt, that this provision does not
extend the applicable Survival Period).
12.    GENERAL; MISCELLANEOUS
12.1    Expenses.


47


SC1:4886116.33

--------------------------------------------------------------------------------




(a)    Fees of Agents, Advisors. Subject to Section 12.1(b) and Section 12.1(c)
below, each Party will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
contemplated transactions, including all fees and expenses of agents,
representatives, counsel, and accountants, whether or not a Closing occurs.
(b)    Closing Costs. If the Closing shall occur, Optionor shall pay, at or
before Closing, (a) one-half the premium for Pabst’s California owner’s policy
of title insurance (the “Title Policy”), (b) all transfer, excise, sales and/or
similar taxes (other than income taxes or franchise taxes) which may be assessed
against any proceeds received by Optionor or MillerCoors in connection with
Optionor’s and MillerCoors’ transfer to Pabst of title to the Purchased Assets
(all such taxes, the “Applicable Transfer and Sales Taxes”) in excess of the
amount of Applicable Transfer and Sales Taxes for which Pabst is responsible for
under this Section 12.1(b), (c) one-half (1/2) the fees for recording the Deed
conveying the Real Property to Pabst and (d) one-half (1/2) of the escrow fee
(if any) charged by Escrow Agent in connection with the transaction that is the
subject of this Agreement. Pabst shall pay, at or before Closing, (i) one half
of all Applicable Transfer and Sales Taxes, except Pabst shall not be
responsible for any Applicable Transfer and Sales Taxes applicable to the
transfer of personal property in excess of $2,000,000, (ii) the cost of any
extended coverage, endorsements or other modifications requested by Pabst to the
Title Policy, (iii) one-half (1/2) of the escrow fee (if any) charged by Escrow
Agent in connection with the transaction that is the subject of this Agreement,
(iv) one-half the premium for Pabst’s California owner's policy of title
insurance and (v) one-half the fees for recording the Deed. Any other Closing
costs or Closing expenses that are not expressly provided for in this Agreement
shall be allocated fifty-fifty (50/50) as between MillerCoors and Optionor, on
the one hand, and Pabst on the other hand.
(c)    Dispute Costs. In the event that any Party institutes any legal suit,
action, or proceeding, including arbitration, against the other Party to enforce
the covenants contained in this Agreement or the Transition Services Agreement
(or obtain any other remedy in respect of any breach of this Agreement or the
Transition Services Agreement) arising out of or relating to this Agreement,
the prevailing party in the suit, action or proceeding shall be entitled to
receive, in addition to all other damages to which it may be entitled, the third
party costs incurred by such Party in conducting the suit, action, or
proceeding, including reasonable third party attorneys’ fees and expert
expenses, other expenses and court costs.
12.2    Confidentiality.
(a)    Public Announcements. Unless otherwise required by applicable law or
stock exchange requirements (based upon reasonable advice of counsel),
no Party to this Agreement shall make any public announcements in respect of
this Agreement, the transactions contemplated hereby or the information obtained
regarding the Purchased Assets or otherwise communicate with any news media in
respect of this Agreement without the prior written consent of the other Parties
(such consent not to be unreasonably withheld). Without the consent of Pabst,
Optionor, MillerCoors and their Affiliates may (i) make a press release and/or
announcements to their employees related to the Plant Closure (but not this
Agreement and the transactions contemplated by this Agreement) and (ii) make an
8-K, 10-K or 10-Q filing with the U.S Securities and Exchange Commission


48


SC1:4886116.33

--------------------------------------------------------------------------------




regarding this Agreement and the transactions contemplated by this Agreement;
provided, however, that no such filing shall include the Schedules to the
Agreement, unless otherwise required under applicable law or by regulatory
authority. No Party shall make any other press releases, and neither Optionor
nor MillerCoors shall make any announcements to its employees, in each case
related to this Agreement and the transactions contemplated by this Agreement,
without the consent of the other Parties hereto, not to be unreasonably
withheld.
(b)    “Confidential Information” of a Party means all information (whether in
written, oral, verbal, electronic, visual or any other form) and materials
regarding the Purchased Assets, the employees of the Optionor Parties, or the
business of the Party which such Party and/or its Affiliates, including without
limitation any employee or representative of such Party and/or its Affiliates
(“Disclosing Party”) has furnished or hereafter furnishes to the other Party
(“Recipient”) or its representatives which the Party and/or its Affiliates would
consider to be proprietary, trade secret or other non-public information of the
Disclosing Party and/or its Affiliates. Confidential Information specifically
includes all information developed or obtained by Pabst in connection with the
transactions contemplated by this Agreement and the Transition Services
Agreement. A Party’s Confidential Information specifically includes, but is not
limited to, such Party’s and its Affiliates’; pricing, costs and other financial
information, financial projections, customer prospects, customer and supplier
information, employee lists, employee records, employee information, strategic
initiatives, marketing plans, business methods, operating and production
procedures, drawings, artwork, designs, schematics, formulations, processes,
patent applications, research procedures, models, computer programs, unpatented
inventions (including inventions that are the subject of patent applications),
recipes, formulas, prototypes, samples, specifications, test results, analyses,
software, forecasts and studies, and any third party confidential information
included within the information provided by the Disclosing Party and any notes,
reports or analyses prepared by Recipient that contain the foregoing.
“Confidential Information” includes the fact that discussions or negotiations
have taken place or are taking place between the Parties regarding the
transactions contemplated by this Agreement (the “Purpose”) or any of the terms
or conditions of this Agreement. Notwithstanding the foregoing, Confidential
Information of a Disclosing Party does not include any information or materials
which (i) is or becomes generally available to the public other than as result
of a breach by Recipient or its Authorized Persons (defined below) of this
Agreement, (ii) was specifically known to Recipient or its Authorized Persons
prior to receipt thereof by Recipient or its Authorized Persons from Disclosing
Party (other than with respect to information or materials known to Recipient or
its Authorized Persons subject to the terms of a separate confidentiality
agreement with any Optionor Party), (iii) was or is independently developed
without breaching this Agreement by the Recipient or by Recipient’s employees or
agents and where Recipient can demonstrate such independent development, or (iv)
is approved for release by the express written authorization of Disclosing
Party, and then only after such approval and only for the purpose specified.
Notwithstanding anything in this Agreement to the contrary, no Party shall be
prohibited from disclosing the Purchase Price as required by Law or applicable
filings with the U.S. Securities and Exchange Commission (including an 8-K, 10-K
or 10-Q) and the delivery or recording of the Deed and other Closing documents,
and no Party shall be prohibited from disclosing the Purchase Price or other
relevant terms or conditions of this Agreement in connection with any Appeal or
other action to enforce the terms and provisions of this Agreement.


49


SC1:4886116.33

--------------------------------------------------------------------------------




(c)    Recipient shall keep or cause to be kept in strict confidence all
Confidential Information of Disclosing Party and shall not disclose it to anyone
except to it and its Affiliates, directors, officers, accountants, attorneys,
and a limited group of its employees who are engaged in the evaluation of such
Confidential Information in connection with the transactions contemplated by
this Agreement, any other person or entity assisting Recipient with the
transaction or participating in the transaction (including potential and actual
co-packers or alternating proprietorships with which Pabst may transact after
the Closing Date) and, in the case of Pabst, Recipient’s prospective and actual
(x) debt and equity sources and (y) Financing Transaction counterparties and (z)
potential and actual co-packers or alternating proprietorships with whom Pabst
may brew beer for after the Closing Date (“Authorized Persons”). All Authorized
Persons shall, prior to any disclosure to them, be informed of the
confidentiality provisions of this Agreement and instructed to treat such
information as confidential as provided for herein. Recipient will use all
Confidential Information only in connection with the Purpose (including, for the
avoidance of doubt, evaluating and/or implementing the transaction with respect
to the Purchased Assets, determining whether to proceed with the contemplated
purchase, or if same is consummated, in connection with the ownership or
operation of the Purchased Assets post-Closing) or for the purpose of fulfilling
its responsibilities hereunder. Recipient shall use at least the same degree of
care in safeguarding Confidential Information of Disclosing Party as Recipient
uses for its own proprietary information of like importance, but in no event
less than reasonable care. Each of the Authorized Persons of Recipient to whom
Confidential Information of Disclosing Party is disclosed will be advised by
Recipient of its confidential nature and of the terms of this Agreement. In the
event of the breach of this Agreement by an Authorized Person, the Disclosing
Party shall have rights against the Authorized Person and the Recipient to the
fullest extent permitted by law, and Recipient agrees to take all steps
necessary to secure such rights. In the event that Disclosing Party deems any of
the Confidential Information to be competitively sensitive information,
Disclosing Party may request that such competitively sensitive information be
reviewed only by Authorized Persons who are third parties and who are not
directors, officers or employees of Recipient or its Affiliates.
(d)    Upon Disclosing Party’s written request after the termination or
expiration of this Agreement, Recipient will either destroy or return to
Disclosing Party all Confidential Information of Disclosing Party which is in
tangible form, including any copies thereof which Recipient or its Authorized
Persons may have made, and Recipient will destroy all abstracts, notes and
summaries thereof and destroy or delete all references thereto in its documents;
provided, however, that Recipient (and its Authorized Persons) may retain copies
of Confidential Information to the extent that failing to do so would be
reasonably likely to violate any applicable law, regulation, request from a
Governmental Entity, or would contravene Recipient’s (or such Authorized
Person’s) record document retention policies or procedures for legal, compliance
or regulatory purposes. If Disclosing Party notifies Recipient in writing as to
any of the Confidential Information of Disclosing Party which it does not wish
copied, Recipient shall comply. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require the destruction of any standard
electronic back-up or archival copies made in the ordinary course of business;
provided that any Confidential Information so retained shall continue to be
subject to the terms and conditions of this Agreement, subject to subsection (j)
below. If Recipient or anyone to whom Recipient transmits the Confidential
Information of Disclosing Party is requested or required by applicable law or
regulation, or securities exchange, or by order of a court or Governmental
Entity or otherwise in connection with a legal


50


SC1:4886116.33

--------------------------------------------------------------------------------




proceeding (by oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or otherwise) to disclose any
of such Confidential Information, Recipient will use commercially reasonable
efforts to provide Disclosing Party with prompt notice, if lawful, so that
Disclosing Party may seek, at Disclosing Party’s expense, a protective order or
other appropriate remedy or Disclosing Party will waive compliance with the
provisions of this Agreement. If such protective order or other remedy is not
obtained, or if Disclosing Party waives compliance with the provisions of this
Agreement, Recipient will furnish only that portion of the Confidential
Information of Disclosing Party which Recipient is advised by its counsel it is
legally required to be furnished.
(e)    Recipient recognizes that irreparable injury may result to Disclosing
Party if Recipient breaches any provision of this Section 12.2 and agrees money
damages might not be a sufficient remedy for any breach. Accordingly, if
Recipient or any of its Representatives engage in any act in violation of any
provision of this Section 12.2, Disclosing Party shall be entitled, in addition
to such other remedies as may be available to it under applicable law, to seek
an injunction prohibiting Recipient and its Representatives from engaging in any
such act, or specifically enforcing the terms of this Section 12.2, as the case
may be. The Parties waive any requirement for the posting of any bond or the
showing of actual monetary damages.
(f)    Except as provided in Article 3, neither the Disclosing Party nor any of
its Representatives or Affiliates makes any representation or warranty,
expressed or implied, as to the accuracy or completeness of the Confidential
Information disclosed to the Recipient hereunder. Except as expressly provided
in this Agreement, neither the Disclosing Party nor any of its Representatives
or its Affiliates shall be liable to the Recipient or any of its Representatives
relating to or resulting from the Recipient’s use of any of the Confidential
Information or any errors therein or omissions therefrom; provided that this
shall apply only with respect to this Agreement and not with respect to any
other agreement entered into between the Parties.
(g)    Each Party agrees to comply with all laws in connection with its receipt
and any transmission of Confidential Information, including without limitation
any privacy and data security laws. Recipient shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.
(h)    Notwithstanding anything to the contrary in this Agreement, Pabst may
record a memorandum of this Option in the form attached hereto as Exhibit C (the
“Option Memorandum”) with the Los Angeles County Recorder’s Office.
(i)    This Section 12.2 is subject to the additional terms and provisions set
forth in Section 1.7 above.
(j)    The Parties’ obligations under this Section 12.2 will continue until the
earlier of (a) Closing and (b) five (5) years following the Effective Date, at
which time the Parties obligations under this Section 12.2 shall terminate and
be of no further force or effect; provided that any trade


51


SC1:4886116.33

--------------------------------------------------------------------------------




secrets shall survive for so long as such trade secret is considered to be a
trade secret under applicable law.
12.3    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
electronic message (email) to the email address set forth below; provided that a
copy also is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses set forth
below (or to such other addresses as a Party may designate by notice to the
other Parties):
Optionor:    MillerCoors USA LLC
250 S. Wacker Dr., Suite 800
Chicago IL 60606
Attn: Chief Legal Officer
E-mail: kelly.grebe@millercoors.com


With a copy to:


Quarles & Brady LLP
Attn: Jennifer Clements
411 E. Wisconsin Avenue
Suite 2350
Milwaukee, WI 53202
E-mail: jennifer.clements@quarles.com


Pabst:        Pabst Brewing Company, LLC
Attn: Rob Urband
10635 Santa Monica Blvd.    
Suite 350
Los Angeles, CA 90025
E-mail: rurband@pabst.com


With a copy to:


Sullivan & Cromwell LLP
Attn: Robert M. Schlein
        125 Broad Street
        New York, New York 10004
        Email: schleinr@sullcrom.com


Any notice hereunder shall be deemed to have been given (i) upon receipt, if
personally delivered, (ii) on the Business Day after dispatch, if sent by
overnight courier, (iii) upon dispatch, if transmitted by email with return
receipt requested and received.


52


SC1:4886116.33

--------------------------------------------------------------------------------




12.4    Dispute Resolution.
(a)    Dispute. As used in this Agreement, “Dispute” means any dispute or
disagreement between or among Optionor, Pabst and/or MillerCoors concerning the
interpretation of this Agreement, the validity of this Agreement, any breach or
alleged breach by any Party of this Agreement or any other matter relating in
any way to this Agreement; provided that Dispute shall not include a dispute
concerning Section 12.2 or any other confidentiality agreement between the
Parties, or a dispute with respect to the Accounting Disputes. Further, any
action for specific performance shall be governed by Section 12.7.
(b)    Process. If a Dispute arises, other than a Dispute with respect to an
Accounting Dispute, the Parties will follow the procedures specified in
subsections (c) through (e) below.
(c)    Negotiations. The Parties will promptly attempt to resolve any Dispute by
negotiations between the Optionor and Pabst. Either the Optionor or Pabst may
give the other Party written notice of any Dispute not resolved in the normal
course of business. The Optionor and Pabst will meet at a mutually acceptable
time and place within twenty (20) calendar days after delivery of such notice,
and thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the Dispute. If the Dispute has not been
resolved by these Parties within thirty-five (35) calendar days of the disputing
Party’s notice, or if the Parties fail to meet within such thirty (30) calendar
days, either the Optionor or Pabst may initiate arbitration as provided in
Section 12.4(d). If a Party intends to be accompanied at a meeting by legal
counsel, the other Party will be given at least three (3) Business Days’ notice
of such intention and may also be accompanied by legal counsel.
(d)    ARBITRATION OF DISPUTES. IF A DISPUTE IS NOT RESOLVED BY NEGOTIATION
PURSUANT TO SUBSECTION (C), SUCH DISPUTE SHALL BE RESOLVED BY A JAMS ARBITRATOR
(WITH AT LEAST TEN (10 YEARS EXPERIENCE ARBITRATING COMMERCIAL REAL ESTATE OR
MERGERS AND ACQUISITIONS DISPUTES IN CALIFORNIA) IN ACCORDANCE WITH THE JAMS
COMPREHENSIVE ARBITRATION RULES AND PROCEDURES. SUCH DECISION SHALL BE BINDING
UPON THE PARTIES AND JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THE PLACE OF ARBITRATION SHALL
ALTERNATE BETWEEN CHICAGO AND CALIFORNIA. THE ARBITRATION SHALL BE GOVERNED BY
THE INTERNAL LAWS OF CALIFORNIA. EXCEPT AS MAY BE REQUIRED BY LAW, NEITHER A
PARTY NOR ANY ARBITRATOR MAY DISCLOSE THE EXISTENCE, CONTENT, OR RESULTS OF ANY
ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTIES.
NOTICE:  BY INITIALLING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALLING


53


SC1:4886116.33

--------------------------------------------------------------------------------




IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND
APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE ‘ARBITRATION OF
DISPUTES’ PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO
THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS ARBITRATION
PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION TO
NEUTRAL ARBITRATION.
/s/ RU                _/s/ GH        /s/ GH_________      __________        
_______________
Pabst’s Initials Optionor’s Initials      MillerCoors’ Initials


(e)    General.
(i)
Extension of Deadlines. All deadlines specified in this Section 12.4 may be
extended by mutual agreement between the Optionor and Pabst.

(ii)
Enforcement. The Parties regard the obligations in this Section 12.4 to
constitute an essential provision of this Agreement and one that is legally
binding on them. In case of a violation of the obligations in Section 12.4(b),
(c) and (d) by any Party, the other Party may bring an action to seek
enforcement of such obligations in a court of law as set forth in Section 12.7
(subject to the terms of Section 12.6).

(iii)
Costs. With respect to proceedings under Section 12.4(d), the Optionor and Pabst
will each pay fifty percent (50%) of the fees and expenses of the arbitrator in
connection with the application of the provisions of Section 12.4(d).

(iv)
Replacement. With respect to proceedings under Section 12.4(d), if JAMS is no
longer in business or is unable or refuses or declines to act or to continue to
act under this Section 12.4 for any reason, then the functions specified in this
Section 12.4 to be performed by JAMS will be performed by the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules, unless another replacement is mutually agreed to by the Parties.

12.5    Independent Accountants. The Parties shall attempt to resolve any
Disputes with respect to Section 1.10 (Post-Closing Transactions), 12.1
(Expenses), any tax matter (including any Tax Returns), the Allocation
Appraisal, or Article 9 (the “Accounting Disputes”); provided, however, that if
no resolution is reached on or before the thirtieth (30th) day following a
Party's


54


SC1:4886116.33

--------------------------------------------------------------------------------




receipt of a notice of dispute, the Parties shall employ a firm of certified
public accountants mutually agreed to and independent of both Parties (which
shall be a large regional firm or a big 4 firm) (the “Independent Accountants”)
for purposes of settling the items in dispute. In the event the Parties cannot
mutually agree on the Independent Accountants after providing at least three
suggestions each, either Party may choose to have an arbitrator determine the
Independent Accountants as set forth in Section 12.4 Such Independent
Accountants shall only review the items in dispute and shall determine whether
such disputed items are consistent with this Agreement and, if not, shall make
such changes thereto as are necessary to resolve such Accounting Disputes and
the provisions of this Agreement. The Independent Accountants may specify
appropriate procedures for resolving the disputed items, including requesting
written or oral submissions and explanations. The decision of the Independent
Accountants on each item in dispute may not be greater than the higher position
of Pabst and the Optionor Parties nor the lower position of Pabst and the
Optionor Parties with respect to such item. The conclusions of the Independent
Accountants shall have the legal effect of an arbitral award and shall be final
and binding on the Parties. The Independent Accountants shall determine the
percentage of its fees and expenses to be paid by Pabst and the Optionor
Parties, with such fees and expenses being borne in inverse proportion to the
degree to which the Independent Accountants accepted the positions of the
respective Parties.
12.6    WAIVER. EACH PARTY TO THIS AGREEMENT EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OR OTHERWISE OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT
OR TORT OR OTHERWISE. EACH PARTY AGREES THAT SUCH DISPUTES SHALL BE DECIDED BY
MANDATORY ARBITRATION PURSUANT TO SECTION 12.4 OF THIS AGREEMENT. THE PARTIES
AGREE THAT THE PROVISIONS CONTAINED HEREIN HAVE BEEN NEGOTIATED ON AN
ARMS-LENGTH BASIS, WITH THE PARTIES AGREEING TO THE SAME KNOWINGLY AND BEING
AFFORDED THE OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL ADVISE THEM AS
TO THE MATTERS CONTAINED HEREIN.
12.7    Jurisdiction, Service of Process. With respect to (a) enforcement claims
in respect of Disputes subject to arbitration or Accounting Disputes or (b) in
the event any Party desires to seek specific performance or to enforce the
confidentiality obligations under Section 12.2, the Parties hereby submit to the
exclusive venue and jurisdiction of the State of California and United States
District courts located within the City of Los Angeles in respect of any suit or
other proceeding brought in connection with or arising out of this Agreement,
each of the Parties consents to the exclusive jurisdiction of such courts (and
their respective appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or


55


SC1:4886116.33

--------------------------------------------------------------------------------




proceeding referred to in the preceding sentence may be served on any Party
anywhere in the world. Nothing in this Section 12.7 shall limit in any way the
provisions of Sections 12.4 and 12.5 of this Agreement. In addition, the Parties
hereby submit to the exclusive venue and jurisdiction of the State of Wisconsin
and the United States Districts courts located within the City of Milwaukee for
any claims related to the Settlement Agreement.
12.8    Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.
Notwithstanding the foregoing, to the extent Pabst does not exercise its option
rights within the time periods set forth herein, Pabst’s rights shall be deemed
to be waived. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one Party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other Party;
(b) no waiver that may be given by a Party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
Party will be deemed to be a waiver of any obligation of such Party or of the
right of the Party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.
12.9    Entire Agreement and Modification. This Agreement and the Settlement
Agreement supersede all prior discussions and agreements between the Parties
with respect to the option to purchase the Brewery. This Agreement, the
Settlement Agreement and, with respect to the site visit referenced therein, the
Location Access Agreement dated January 28, 2019, constitute a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to the Option to purchase the Brewery. This Agreement may not be amended
except by a written agreement executed by all of the Parties hereto. In the
event of a conflict between this Agreement and the Settlement Agreement, this
Agreement shall control.
12.10    Assignments, Successors, and No Third-Party Rights. No Party may assign
or transfer any of its rights under this Agreement, whether voluntarily or by
operation of law, without the prior written consent of the other Parties, and
any such assignment shall be null and void; provided, however, that Pabst shall
have the right to assign and transfer this Agreement (and/or any right to
acquire the Purchased Assets under this Agreement) without Optionor’s or
MillerCoors’ consent if all of the following conditions are satisfied: (a) as of
the date of such assignment, the assignee of Pabst must be an entity (x) in
which Pabst directly or indirectly owns and controls at least a fifty one
percent (51%) equity or like ownership and fifty one percent (51%) voting
interest (each, a “Pabst Entity”) or (y) an entity which is at least 51% owned
(directly or indirectly) by an entity which also directly or indirectly owns at
least 51% of Pabst, (b) the assignee shall assume all obligations of Pabst
hereunder (but, subject to the last sentence of this Section 12.10, from and
after such assumption Pabst shall not be conditionally discharged from any of
its obligations and liabilities under or in connection with this Agreement
unless discharged in writing by Optionor and MillerCoors); and (c) a copy of the
fully executed assignment and


56


SC1:4886116.33

--------------------------------------------------------------------------------




assumption agreement together with evidence of control and ownership shall be
delivered to Optionor at least 30 days prior to Closing. Notwithstanding the
foregoing, the assignee may not be a Prohibited Transferee. If Pabst assigns
this Agreement in accordance with this Section 12.10, Optionor shall not be
obligated to use its commercially reasonable efforts to aid Pabst in having
consents re-assigned if already obtained or re-assigned or re-issued to Pabst’s
assignee. Nothing expressed or referred to in this Agreement will be construed
to give any person other than the Parties to this Agreement any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement. Notwithstanding anything to the contrary herein,
any restriction on Pabst set forth in this Section 12.10 shall be terminated as
of the Closing; provided that Section 1.10 (Post-Closing Transactions) shall be
in full force and effect. For the avoidance of doubt, no Sale of Pabst shall
constitute an assignment or transfer for purposes of this Section 12.10.
12.11    Severability. If any provision of this Agreement is held invalid or
unenforceable by any arbitrator or in the case of breaches of the
confidentiality obligations or any access agreements, a court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
12.12    Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
12.13    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
12.14    Governing Law. This Agreement will be governed by the laws of the State
of California, without regard to conflicts of laws principles.
12.15    As-Is Sale. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
OPTIONOR OR MILLERCOORS SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT
DELIVERED AT THE CLOSING, PABST ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PURCHASED ASSETS BASED SOLELY UPON ITS INSPECTIONS AND
INVESTIGATIONS OF THE PURCHASED ASSETS AND THAT PABST  WILL BE PURCHASING THE
PURCHASED ASSETS “AS IS” AND “WITH ALL FAULTS”, BASED UPON THE CONDITION OF THE
PURCHASED ASSETS  AS OF THE DATE OF THIS  AGREEMENT,  ORDINARY  WEAR AND TEAR
EXCEPTED, AND THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
OPTIONOR OR MILLERCOORS SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT
DELIVERED AT THE CLOSING, OPTIONOR AND MILLERCOORS MAKE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR
FITNESS FOR


57


SC1:4886116.33

--------------------------------------------------------------------------------




A PARTICULAR PURPOSE, IN RESPECT OF THE PURCHASED ASSETS. WITHOUT LIMITING THE
FOREGOING, PABST  ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY SET
FORTH ELSEWHERE IN THIS AGREEMENT OR IN ANY DOCUMENT OR INSTRUMENT DELIVERED AT
THE CLOSING, NONE OF OPTIONOR, MILLERCOORS, THEIR AFFILIATES, THEIR CONSULTANTS
OR AGENTS HAVE MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND UPON WHICH
PABST  IS RELYING  AS TO ANY  MATTERS  CONCERNING  THE  PURCHASED ASSETS,
INCLUDING, BUT NOT LIMITED TO: (I) THE CONDITION OF THE LAND OR ANY IMPROVEMENTS
COMPRISING THE PURCHASED ASSETS; (II) THE EXISTENCE OR NON-EXISTENCE OF ANY
POLLUTANT, TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR SUBSTANCES; (III)
ECONOMIC PROJECTIONS OR MARKET STUDIES CONCERNING THE PURCHASED ASSETS, OR THE
INCOME TO BE DERIVED FROM THE PURCHASED ASSETS; (IV) ANY DEVELOPMENT RIGHTS,
TAXES, BONDS, COVENANTS, CONDITIONS AND RESTRICTIONS AFFECTING THE PURCHASED
ASSETS;  (V) THE NATURE AND EXTENT OF ANY RIGHT OF WAY, LEASE, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE MATTER; (VI) WATER OR WATER
RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR SUBSOIL OF THE PURCHASED ASSETS;
(VII) THE   UTILITIES   SERVING  THE  PURCHASED ASSETS; (VIII) THE  SUITABILITY
OF THE PURCHASED ASSETS FOR ANY AND ALL ACTIVITIES AND USES WHICH PABST MAY
ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE PURCHASED ASSETS WITH
ANY ZONING, ENVIRONMENTAL, BUILDING  OR OTHER LAWS, RULES OR REGULATIONS
AFFECTING THE PURCHASED ASSETS. OPTIONOR AND MILLERCOORS MAKE NO REPRESENTATION
OR WARRANTY THAT THE PURCHASED ASSETS COMPLY WITH THE AMERICAN WITH DISABILITIES
ACT OR ANY FIRE CODE OR BUILDING CODE. PABST HEREBY RELEASES OPTIONOR,
MILLERCOORS, AND THEIR AFFILIATES FROM ANY AND ALL LIABILITY IN CONNECTION WITH
ANY ENVIRONMENTAL CLAIMS WHICH PABST OR ANY OTHER PARTY MAY HAVE AGAINST
OPTIONOR, MILLERCOORS AND THEIR AFFILIATES AND PABST HEREBY AGREES, SUBJECT TO
ITS RIGHTS WITH RESPECT TO BREACH OF REPRESENTATIONS UNDER ARTICLE 3 HEREOF NOT
TO ASSERT ANY ENVIRONMENTAL CLAIMS FOR CONTRIBUTION, COST RECOVERY OR OTHERWISE,
AGAINST OPTIONOR, MILLERCOORS OR THEIR AFFILIATES RELATING DIRECTLY OR
INDIRECTLY TO THE EXISTENCE OF ASBESTOS OR HAZARDOUS MATERIALS OR SUBSTANCES ON,
OR ENVIRONMENTAL CONDITIONS OF, THE PURCHASED ASSETS, WHETHER KNOWN OR UNKNOWN.
As further consideration for this release, Optionor, MillerCoors and Pabst
hereby agree, represent and warrant that the matters released herein are not
limited to matters which are known or disclosed, and the undersigned, and each
of them, hereby waive any and all rights and benefits which they, or either of
them, now has, or in the future may have, conferred upon them, by virtue of the
provisions of Section 1542 of the Civil Code of the State of California which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR


58


SC1:4886116.33

--------------------------------------------------------------------------------




AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.


Each party hereto understands and acknowledges the significance and the
consequence of the waiver of Section 1542 of the California Civil Code. Except
as otherwise expressly provided for herein, Optionor and MillerCoors agree,
represent and warrant that they, and each of them, realize and acknowledge that
the factual matters now unknown to them may have given or may hereafter give
rise to causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are presently unknown, unanticipated and unsuspected,
and the undersigned further agree, represent and warrant that this release has
been negotiated and agreed upon in light of that realization and that they
nevertheless hereby intend to release, discharge and acquit each other from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses described herein.


MillerCoors Initials Pabst Initials            Optionor Initials


/s/GH                        /s/ RU                /s/ GH
______________ _________________        _________________
Subject to the remedies set forth in this Agreement for breach of
representations and warranties, Pabst and its successors in interest release
Optionor, MillerCoors and their Affiliates, and its and their respective
officers, directors, representatives, successors and assigns (the “Released
Parties”), from, and waives all claims and liability against the Released
Parties for any environmental condition at or relating to the Purchased Assets
whether known or unknown, and further releases the Released Parties from, and
waives all liability against the Released Parties attributable to, the
environmental condition of the Purchased Assets, including without limitation
the presence, discovery, or removal of any Hazardous Materials in, at, under,
about, or from the Purchased Assets, or for, connected with, or arising out of
any and all claims or causes of action based upon any Environmental Law.  
Without in any way limiting the foregoing, Pabst specifically acknowledges that
the Real Property is located within or near a contaminated groundwater plume
commonly known as the Baldwin Park Operable Unit of the San Gabriel Valley
Superfund Site (“Regional Groundwater Plume”).  Optionor, MillerCoors and their
Affiliates do not assume any Liabilities related to the Regional Groundwater
Plume in the San Gabriel Valley, and, subject to the rights and remedies for
breach of representations and warranties set forth in this Agreement, Pabst and
its successors in interest release and waive all claims and liabilities against
the Released Parties related to the Regional Groundwater Plume, and Optionor,
MillerCoors and their Affiliates release and waive all claims and liabilities
against Pabst and its successors in interest related to the Regional Groundwater
Plume to the extent that Optionor, MillerCoors or Affiliates have released
Hazardous Materials prior to Closing that have caused or contributed to the
Regional Groundwater Plume (if any).
12.16    Joint and Several Liability. MillerCoors and Optionor are and shall be
jointly and severally liable for, and each of MillerCoors and Optionor
absolutely and unconditionally guarantees to Pabst, the prompt payment and
performance of all liabilities, obligations and agreements of both MillerCoors
and Optionor under this Agreement and the Ancillary Documents.


59


SC1:4886116.33

--------------------------------------------------------------------------------




12.17    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer to any third party any rights or benefits.
12.18    Section References. References to sections in this Agreement shall also
refer in each case to the Schedules corresponding to such sections.
12.19    Interpretation. This Agreement shall not be construed more strictly
against any party than against the other by virtue of the fact that it may have
been prepared by counsel for one of such parties, it being recognized that all
Parties have contributed substantially and materially to the preparation of this
Agreement.
12.20    Counterparts/Signature. This Agreement may be executed (a) in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement and (b) by e-mail, .pdf, telecopy or other facsimile
signature (each of which shall be deemed an original).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







60


SC1:4886116.33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
                    
                    
Pabst Brewing Company, LLC


By: /s/ Eugene Kashper    


Name:  Eugene Kashper    


Title:  Chief Executive Officer    


MillerCoors USA LLC


By: /s/ Gavin Hattersley                


Name:  Gavin Hattersley    


Title:  Chief Executive Officer    




MillerCoors LLC


By: /s/ Gavin Hattersley                


Name:  Gavin Hattersley    


Title:  Chief Executive Officer    
































Option Agreement Signature Page





--------------------------------------------------------------------------------











ANNEX A


DEFINITIONS


“AAA” shall have the meaning set forth in Section 12.4(e)(iv).
“Accounting Disputes” shall have the meaning set forth in Section 12.5.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (for purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise).
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
“Allocation Appraisal” shall have the meaning set forth in Section 1.1.
“Ancillary Agreements” shall have the meaning set forth in Section 2.1(b).
“Appeal” shall have the meaning set forth in Section 9.1(b).
“Applicable Transfer and Sales Taxes” shall have the meaning set forth in
Section 12.1(b).
“Assignment and Bill of Sale” shall have the meaning set forth in Section
8.2(b).
“Assumed Contracts” shall have the meaning set forth in Section 1.8.
“Authorized Persons” shall have the meaning set forth in Section 12.2(c).
“Benefits Plans” shall have the meaning set forth in Section 3.1(m).
“Brewery” shall have the meaning set forth in the recitals of this Agreement.
“Brewery Assets” shall have the meaning set forth in Section 1.2(a)(i).
“Brewery Computer Equipment” shall have the meaning set forth in Section
1.2(a)(iii).


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Brewery IP” shall have the meaning set forth in Section 1.2(h).
“Brewing Agreement” shall mean that certain Brewing Agreement between Pabst
Brewing Company, Pearl Brewing Company LLC, Falstaff Brewing Corporation and
General Brewing Company LLC, and S&C Co. and Miller Brewing Company, dated as of
January 29, 2007, as amended.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banking institutions in California are authorized or required by law or
executive order to close.
“Cancelled Contracts” shall have the meaning set forth in Section 1.8.
“Claim Notice” shall have the meaning set forth in Section 11.4(a).
“Closing” shall have the meaning set forth in Section 1.5(c).
“Closing Date” shall have the meaning set forth in Section 1.5(c).
“Closure Notice” shall have the meaning set forth in Section 1.5(b).
“Closure Notice Delivery Date” shall have the meaning set forth in Section
1.5(b).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Compliance” shall have the meaning set forth in Section 1.10(d).
“Condemnation Judgment” shall mean the judgment entered into in the case Metro
Gold Line Foothill Extension Construction Authority v MillerCoors LLC case No.
BC497583
“Confidential Information” shall have the meaning set forth in Section 12.2(b).
“Contracts” means the Equipment Leases, Service Contracts, and any other
agreements pertaining solely to the Purchased Assets, but excluding the Master
Leases, the TTB Licenses, all Union Contracts and any Excluded Assets.
“Data Room” shall mean the dedicated proprietary website via which Optionor
shares due diligence documentation with Pabst and its Authorized Persons
regarding the Transaction.
“Deed” shall have the meaning set forth in Section 8.2(a).
“Deposit” shall have the meaning set forth in Section 6.1.
“Direct Claim” shall have the meaning set forth in Section 11.5.


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Disclosing Party” shall have the meaning set forth in Section 12.2(b).
“Dispute” shall have the meaning set forth in Section 12.4(a).
“Documents” means all documents and information to be delivered pursuant to
Section 1.7(a) and all other uploads to the Data Room.
“Due Diligence List” shall have the meaning set forth in Section 1.7(a).
“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.
“Employment Liabilities” shall have the meaning set forth in paragraph (b) of
Schedule 1.4.
“Environmental Laws” shall mean all federal, state, local, or other law, rule,
regulation, or governmental requirement or restriction of any kind, including,
but not limited to, any rules, regulations orders, plan approvals and regulatory
policies relating to the protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata) or regulating the use of or imposing obligations
with respect to Hazardous Materials, including, without limitation, (i) the
Resource Conservation and Recovery Act, 42 U.S.C.A. § 6901, et seq., and the
rules, regulations and orders promulgated thereunder and any state counterparts
thereto; (ii) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C.A. § 9601, et seq., and the rules,
regulations and orders promulgated thereunder and any state counterparts
thereto; (iii) the Clean Water Act, 33 U.S.C. § 1251, et seq., and the rules,
regulations and orders promulgated thereunder and the state counterparts
thereto; (iv) the Clean Air Act, 42 U.S.C. § 7401 et seq., and the rules,
regulations and orders promulgated thereunder and the state counterparts
thereto; (v) the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., and
the rules, regulations and orders promulgated thereunder; (vi) the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801, et seq., and the rules,
regulations and orders promulgated thereunder;  (vii) the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq., and the rules, regulations, and orders
promulgated thereunder; and (viii) California’s Hazardous Waste Control Law in
Cal. Health and Safety Code, Division 20, Chapter 6.5, and the rules,
regulations, and orders promulgated thereunder; (ix) any other applicable
foreign or U.S. federal, state, local, or other statutes or Laws, and the rules,
regulations, and orders promulgated thereunder. 
“Equipment” means the Brewery Assets and Brewery Computer Equipment.
“Equipment Leases” shall have the meaning set forth in Section 1.2(a)(ii).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall have the meaning set forth in Section 3.1(m).


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Escrow Agent” shall have the meaning set forth in Section 6.1.
“Excluded Assets” shall have the meaning set forth in Section 1.2(c).
“Excluded Computer Equipment” shall have the meaning set forth in Section
1.2(c)(ix).
“Excluded Software” shall have the meaning set forth in Section 1.2(c)(viii).
“Excluded Transaction” shall have the meaning set forth in Section 1.10(a).
“Exercise Date” shall have the meaning set forth in Section 1.5(a).
“Exercise Notice” shall have the meaning set forth in Section 1.5(a).
“Financing Transaction” shall mean a lessor or other counterparty in respect of
a bona fide sale leaseback, leaseback or other financing transaction.
“Fraud” shall mean the actual knowledge (as opposed to imputed or constructive
knowledge) of a Party, with the intent to induce the other party to act or
refrain from acting, and such party relied on such inducement.
“Fundamental Covenant” shall have the meaning set forth in Section 4.1(a).
“Fundamental Representations” means the representations and warranties of
Optionor and/or MillerCoors, on the one hand, and Pabst, on the other hand, in
Section 2.1(a) (Due Organization and Good Standing) and Section 2.1(b)
(Authority) and Optionor's and MillerCoors' representations in Section
3.1(g)(ii) and 3.1(g)(iii) (Title and Sufficiency of Assets) of this Agreement.
“Governmental Entity” means any governmental, quasi-governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.
“Hazardous Materials” means any hazardous or toxic substance, material, or waste
that is or becomes regulated by any Governmental Entity, including, without
limitation, any substance, material, or waste that is (i) listed in the United
States Department of Transportation Hazardous Materials Table (49 C.F.R. §
172.101 and appendix thereto), (ii) identified by the United States
Environmental Protection Agency as a hazardous substance under 40 C.F.R. Part
302, (iii) designated as a “hazardous substance” under Section 311 of the
Federal Water Pollution Control Act, 33 U.S.C. § 1317, (iv) defined as a
“hazardous waste” under Section 1004 of the Federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., (v) defined as a “hazardous substance”
under Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601, et seq., (vi) meets the definition of “waste”
under a “hazardous material” under Cal. Health and Safety Code § 25501(n)(1),   
(vii) an asbestos containing material, (viii) any petroleum product or material
in any way derived from or containing any petroleum product,


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







(ix) any perflourinated, perfluoroalkyl or polyfluoroalkyl compounds or (x)
defined as a “hazardous waste,” a “hazardous material,” a “hazardous substance,”
a “contaminant,” or a “waste” under any other laws or regulations applicable to
the Purchased Assets (all as (i) through (x) above may, from time to time, be
amended, revised, supplemented, replaced, or interpreted by rule or regulation).
“HSR Act” shall have the meaning set forth in Section 7.1(i).
“Improvements” shall have the meaning set forth in the recitals of this
Agreement.
“Indemnified Parties” shall have the meaning set forth in Section 11.3(a).
“Indemnifying Party” shall have the meaning set forth in Section 11.4(a).
“Independent Accountants” shall have the meaning set forth in Section 12.5.
“Insurance Policies” shall have the meaning set forth in Section 3.1(h).
“Intellectual Property” shall have the meaning set forth in Section 1.2(c)(xi).
“Land” shall have the meaning set forth in the recitals of this Agreement.
“Law” means any federal, state, local or foreign, international or transactional
law, statute or ordinance, common law, or any rule, regulation, standard,
judgment, determination, order, writ, injunction, decree, arbitration award,
agency requirement, authorization, license or permit of any Governmental Entity.
“Leased Assets” shall mean those items of personal property that Optionor or
MillerCoors leases and uses on the Real Property.
“Leases” shall have the meaning set forth in Section 1.2(a)(x).
“Liabilities” means all debts, liabilities, commitments and obligations of any
kind, whether fixed, contingent or absolute, matured or unmatured, liquidated or
unliquidated, accrued or not accrued, asserted or not asserted, known or
unknown, determined, determinable or otherwise, whenever or however arising
(including, whether arising out of any contract or tort based on negligence or
strict liability) and whether or not the same would be required by GAAP to be
reflected in financial statements or disclosed in the notes thereto.
“Liability Cap” shall mean $10,000,000.
“Liability Disclosure Notice” shall have the meaning set forth in Section
1.3(b).


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Lien” shall mean mortgage, lien, charge, pledge, security interest, claim or
other encumbrance
“Losses” shall have the meaning set forth in Section 11.2.
“Mandatory Cure Items” shall have the meaning set forth in Section 1.2(b).
“Master Leases” shall have the meaning set forth in Section 1.2(a)(ii).
“Material Agreements and Permits” shall have the meaning set forth in Section
4.2.
“Material Adverse Effect” means any change, occurrence or development, effect,
fact or circumstance that, individually or taken together with any other
changes, occurrences or developments, effects, facts or circumstances (x) is, or
would reasonably be expected to materially adverse to the Purchased Assets taken
as a whole or the operation of the Brewery or (y) prevents or would reasonably
be expected to prevent, materially delay or materially impair the ability of the
Parties to consummate the Transaction.
“Material Consents” shall have the meaning set forth in Section 4.2.
“MC 4.6 Indemnity” shall have the meaning set forth in Schedule 4.6.
“MillerCoors” shall have the meaning set forth in the preamble of this
Agreement.
“Mineral Rights Profits Participation” shall have the meaning set forth in
Section 1.10(b).
“Multiemployer Plans” shall have the meaning set forth in Section 3.1(m).
“MRO Inventory” shall have the meaning set forth in Section 1.2(a)(i).
“Non-Pabst Person” shall have the meaning set forth in Section 1.10(b).
“Notice of Intent to Transition” shall have the meaning set forth in Section
1.13.
“Notice Period” shall have the meaning set forth in Section 11.4(a).
“OFAC” shall have the meaning set forth in Section 2.1(e).
“Operating Costs” shall have the meaning set forth in Section 9.1(a).
“Option” shall have the meaning set forth in Section 1.1.
“Option Memorandum” shall have the meaning set forth in Section 12.2(h).


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Optionor” shall have the meaning set forth in the preamble of this Agreement.
“Optionor Indemnified Parties” shall have the meaning set forth in Section
11.3(a).
“Optionor Party” means Optionor, MillerCoors and their respective Affiliates.
“Optionor WARN Liabilities” shall have the meaning set forth in paragraph (a) of
Schedule 1.4.
“Optionor’s Knowledge”, “to Optionor’s Knowledge” and corollary terms shall mean
the actual knowledge of the officers of Optionor, without investigation or
inquiry.
“Optionor’s Rep Certificate” shall have the meaning set forth in Section 8.2(e).
“Order” means any order, writ, judgment, award, injunction or decree of any
Governmental Entity.
“Pabst” shall have the meaning set forth in the preamble of this Agreement.
“Pabst 4.6 Indemnity” shall have the meaning set forth in Schedule 4.6.
“Pabst EL Cap” shall have the meaning set forth in paragraph (b) of Schedule
1.4.
“Pabst Entity” shall have the meaning set forth in Section 12.10.
“Pabst Indemnified Parties” shall have the meaning set forth in Section 11.2.
“Pabst Inspection Liabilities” shall have the meaning set forth in Section
1.7(g).
“Pabst’s Agents” shall have the meaning set forth in Section 1.7(b).
“Pabst’s Hiring Liability” shall have the meaning set forth in Section 1.3(d).
“Pabst WARN Liabilities” shall have the meaning set forth in paragraph (a) of
Schedule 1.4.
“Participation Right” shall have the meaning set forth in Section 1.10(a).
“Party” and “Parties” shall have the meanings set forth in the preamble of this
Agreement.
“Permits” shall have the meaning set forth in Section 1.2(a)(vi).


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







“Permitted Liens” shall have the meaning set forth in Section 1.2(b).
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, other legal entity of any kind or any governmental
entity.
“Personal Property” shall have the meaning set forth in Section 3.1(g)(iii).
“Pits” shall have the meaning set forth in Section 1.10(a).
“Plant Closure” shall have the meaning set forth in Section 1.5(b).
“Prohibited Transferees” shall have the meaning set forth in Section 1.10(c).
“Purchased Assets” shall have the meaning set forth in Section 1.2(a).
“Purchase Price” shall have the meaning set forth in Section 1.1.
“Purpose” shall have the meaning set forth in Section 12.2(b).
“Qualifying Transaction” shall have the meaning set forth in Section 1.10(a).
“Real Property” shall have the meaning set forth in Section 1.2(a).
“Recipient” shall have the meaning set forth in Section 12.2(b).
“Records” shall have the meaning set forth in Section 1.2(a)(vii).
“Regional Groundwater Plume” shall have the meaning set forth in Section 12.15.
“Released Parties” shall have the meaning set forth in Section 12.15.
“Representation Date” shall have the meaning set forth in Section 3.1.
“Representation Schedule Update” shall have the meaning set forth in Section
4.1(i).
“Sale of Pabst” shall have the meaning set forth in Section 1.10(c).
“Schedules” shall mean all schedules referenced in this Agreement, including
without limitation all Representation Schedule Updates.
“Security Interest” shall have the meaning set forth in the definition of
“Security Transaction.”
“Security Transaction” shall mean the granting of any mortgages, pledges,
security interests or similar encumbrances on the Purchased Assets or any
portions thereof


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------







or any direct or indirect ownership interests therein (collectively, “Security
Interests”), a foreclosure or other enforcement of any Security Interest, a deed
or assignment in lieu of a foreclosure or other enforcement of a Security
Interest, or a sale or transfer by any lender or its designee (or any other
person) following a foreclosure, deed or assignment in lieu of foreclosure or
other enforcement of a Security Interest.
“Service Contracts” shall have the meaning set forth in Section 1.2(a)(v).
“Settlement Agreement” shall have the meaning set forth in the recitals of this
Agreement.
“Signage” shall have the meaning set forth in Section 1.2(d).
“Supplier List” shall have the meaning set forth in Section 4.4.
“Survey” shall have the meaning set forth in Section 1.7(b).
“Survival Period” shall have the meaning set forth in Section 11.1(b).
“Tax Returns” shall have the meaning set forth in Section 1.1.
“Third Party Claim” shall have the meaning set forth in Section 11.4(a).
“Title Company” shall have the meaning set forth in Section 6.1.
“Title Policy” shall have the meaning set forth in Section 12.1(b).
“Transaction” shall have the meaning set forth in Section 3.1(b)(i).
“Transfer Tax Returns” shall have the meaning set forth in Section 8.2(i).
“Transferred Software” shall have the meaning set forth in Section 1.2(a)(iii).
“Transition Outline” shall have the meaning set forth in Section 1.7(a).
“Transition Services Agreement” shall have the meaning set forth in Section
1.5(d).
“TTB Licenses” shall have the meaning set forth in Section 1.2(a)(vi).
“WARN Laws” shall have the meaning set forth in paragraph (a) of Schedule 1.4.
“Water Supply Agreement” means that certain Amended and Restated Water Supply
Agreement, dated as of February 23, 2009, by and between MillerCoors and the
City of Azusa, California, a California municipal corporation, as amended from
time to time.


QB\134421.01871\56800282.42



--------------------------------------------------------------------------------













QB\134421.01871\56800282.42

